
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


FAO, INC.

--------------------------------------------------------------------------------


SECURITIES PURCHASE AGREEMENT


Dated as of April 3, 2003

--------------------------------------------------------------------------------

39,000 Shares

SERIES I CONVERTIBLE PREFERRED STOCK

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

Section 1.   ISSUANCE OF SECURITIES   1   Section 1.1.   Authorization   1  
Section 1.2.   Purchase and Sale of Securities; the Closing   1   Section 1.3.  
Subsequent Sale of Securities 2   1   Section 1.4.   Representations of the
Purchasers   2
Section 2.
 
REPRESENTATIONS OF THE COMPANY
 
4   Section 2.1.   Organization and Authority of the Company   4   Section 2.2.
  Business, Properties and Other Information Regarding the Company   5  
Section 2.3.   Capital Stock   5   Section 2.4.   Litigation; Observance of
Statutes, Regulations and Orders   6   Section 2.5.   Title to Property   6  
Section 2.6.   Taxes   7   Section 2.7.   Compliance with Laws and Other
Instruments of the Company   7   Section 2.8.   Governmental Authorizations   7
  Section 2.9.   Licenses and Permits   7   Section 2.10.   Compliance with
ERISA   7   Section 2.11.   Investment Company Act   8   Section 2.12.  
Environmental Compliance   8   Section 2.13.   Maintenance of Insurance   9  
Section 2.14.   Labor Relations   9   Section 2.15.   Assumptions or Guaranties
of Indebtedness of Other Persons   9   Section 2.16.   Disclosure   9  
Section 2.17.   Valid Issuance of Preferred and Common Stock   9
Section 3.
 
CONDITIONS OF CLOSING
 
9   Section 3.1.   Proceedings Satisfactory   9   Section 3.2.   Agreement
Regarding Departments   9   Section 3.3.   Representations True; Officer's
Certificate   9   Section 3.4.   Purchase Permitted by Applicable Laws   10  
Section 3.5.   Securities   10   Section 3.6.   Registration Rights Agreement 11
  10   Section 3.7.   Shareholders Agreement   10   Section 3.8.   Third-Party
Consents   10   Section 3.9.   Confirmation of Plan of Reorganization   10  
Section 3.10.   Total Investments   10
Section 4.
 
DEFINITIONS
 
10   Section 4.1.   Definitions   10   Section 4.2.   Accounting Terms   14
Section 5.
 
REGISTRATION, TRANSFER AND EXCHANGE OF SECURITIES; LOST SECURITIES
 
14
Section 6.
 
TAXES
 
15

i

--------------------------------------------------------------------------------


Section 7.
 
LETTER CREDIT COMMITMENT
 
15   Section 7.1.   LC Commitment   15   Section 7.2.   Commitment Provisions  
15   Section 7.3.   Payments to Purchasers for Commitment   15   Section 7.4.  
Purchaser Compensation for LC Draws   15   Section 7.5.   Limitations of
Liability   16   Section 7.6.   Cash Collateral   16   Section 7.7.   ISP 98  
16   Section 7.8.   Agreements of LC Issuer   16   Section 7.9.   Subordination
to Outstanding Equipment Notes   16
Section 8.
 
MISCELLANEOUS
 
19   Section 8.1.   Indemnification   19   Section 8.2.   Expenses   19  
Section 8.3.   Amendments, Waiver and Consents   19   Section 8.4.   Reliance on
and Survival of Representations   19   Section 8.5.   Successors   20  
Section 8.6.   Notices   20   Section 8 .7.   Counterparts   20   Section 8.8.  
Governing Law   20   Section 8.9.   Waiver of Jury Trial   20   Section 8.10.  
[Intentionally Omitted]   21   Section 8.11.   Entire Agreement   21  
Section 8.12.   Exculpation Among Purchasers; Due Diligence   21
Schedules
 
 
SCHEDULE I—Purchasers
 
S-1 SCHEDULE 2.3—Capitalization   S-2
Exhibits
 
 
EXHIBIT A—Certificate of Designation
 
A-1 EXHIBIT B—Form of Preferred Stock Certificate   B-1 EXHIBIT C—Form of
Registration Rights Agreement   C-1 EXHIBIT D—Form of Shareholders Agreement  
D-1

ii

--------------------------------------------------------------------------------




FAO, INC.

SECURITIES PURCHASE AGREEMENT


Dated as of April 3, 2003

To each of the Purchasers
Listed on Schedule I hereto

Ladies and Gentlemen:

        FAO, Inc., a Delaware corporation (the "Company"), hereby agrees with
the Purchasers as follows:

        Section 1.    ISSUANCE OF SECURITIES.

        Section 1.1.    Authorization.

        By the Initial Closing Date (as defined below), the Company will have
duly authorized the issuance of 50,000 shares of its Series I Convertible
Preferred Stock (the "Series I Preferred Stock") plus such shares as are issued
by the Company in lieu of the payment of dividends thereon in cash. The Series I
Preferred Stock shall have the rights, privileges and preferences set forth in a
certificate of designation substantially in the form of Exhibit A.

        As used herein, the term "Series I Preferred Stock" shall include all
stock certificates originally issued pursuant to this Securities Purchase
Agreement (the "Agreement") and all certificates delivered in substitution or
exchange for any of such stock certificates or in lieu of the payment of
dividends in cash and, where applicable, shall include the singular number as
well as the plural. The Series I Preferred Stock issued to the Purchasers
pursuant to this Agreement, and the certificates and other instruments from time
to time evidencing the same, are herein sometimes collectively called the
"Securities."

        Section 1.2.    Purchase and Sale of Securities; the Closing.    The
Company shall sell to the Purchasers and, subject to the terms and conditions
hereof, the Purchasers shall purchase from the Company the Series I Preferred
Stock, at an aggregate purchase price equal to the aggregate liquidation
preference on the Series I Preferred Stock.

        The closing (the "Initial Closing") of such purchase of the Securities
shall be held at 2:00 p.m., Eastern time, on the Effective Date (the "Initial
Closing Date"), at the principal executive office of the Company in King of
Prussia, Pennsylvania, or at such other time or place as the parties hereto may
mutually agree.

        On the Initial Closing Date, the Company shall deliver to each Purchaser
one or more certificates representing the Series I Preferred Stock set forth as
being purchased by such Purchaser on Schedule I, registered in such Purchaser's
name or in the name of such Purchaser's nominee in any denominations, all as
such Purchaser may specify by notice delivered to the Company at least two days
prior to the Initial Closing Date (or, in the absence of such notice, one
certificate representing the Series I Preferred Stock, registered in such
Purchaser's name), duly executed and dated the Initial Closing Date, against
each Purchaser's delivery to the Company of immediately available funds in the
amount of the purchase price.

        Section 1.3    Subsequent Sale of Securities.    If less than 39,000
shares of Series I Preferred Stock are sold at the Initial Closing, then,
subject to the terms and conditions of this Agreement, the Company may sell the
unsold remainder up to an aggregate of 39,000 shares of Series I Preferred Stock
(as such, the "Remainder Shares") to such Persons as the Company may determine,
on the same terms and conditions as those contained in this Agreement (the date
of any such sale, a "Subsequent Closing Date" and such closing a "Subsequent
Closing"). The purchasers of any Remainder Shares shall

1

--------------------------------------------------------------------------------


become, by their purchase thereof, parties to this Agreement and the
Registration Rights Agreement and shall acknowledge their obligations under this
Agreement and the Registration Rights Agreement in a writing delivered to the
Company.

        On any Subsequent Closing Date, the Company shall deliver to each
purchaser on such Subsequent Closing Date (a "Subsequent Purchaser") one or more
certificates representing the Series I Preferred Stock purchased by such
Subsequent Purchaser on such Subsequent Closing Date, registered in such
Subsequent Purchaser's name or in the name of such Subsequent Purchaser's
nominee in any denominations, all as such Subsequent Purchaser may specify by
notice delivered to the Company at least two days prior to the Subsequent
Closing Date (or, in the absence of such notice, one certificate representing
the Series I Preferred Stock, registered in such Subsequent Purchaser's name),
duly executed and dated the Subsequent Closing Date, against each Subsequent
Purchaser's delivery to the Company of immediately available funds in the amount
of the purchase price. The certificate or certificates provided to a Subsequent
Purchaser shall accrue dividends from the date of issuance and shall have the
same conversion rate as provided in the Series I Preferred Stock sold at the
Initial Closing.

        The Company agrees that if it sells any Remainder Shares on terms more
favorable than those offered to the Purchasers in this Agreement (including but
not limited to a more favorable price, greater registration rights or additional
Company representations and warranties), then the Company shall enter into an
amendment hereto giving the Purchasers equivalent terms. The Purchasers and the
Company agree that the Agreement Regarding Licensed Departments and the
exclusion of Saks Incorporated from the obligations of the Purchasers set forth
in Section 7 hereof shall not be deemed to be more favorable terms for purposes
of this Securities Purchase Agreement.

        Section 1.4.    Representations of the Purchasers.    Each Purchaser
represents and warrants to the Company that:

(a)Authorization.

        Such Purchaser has full power and authority to enter into this
Agreement, and that this Agreement, when executed and delivered, will constitute
a valid and legally binding obligation of the Purchaser.

(b)Purchase Entirely for Own Account.

        This Agreement is made with such Purchaser in reliance upon the
Purchaser's representation to the Company, which by its execution of this
Agreement such Purchaser hereby confirms, that the Securities to be purchased by
such Purchaser will be acquired for investment for such Purchaser's own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and that such Purchaser has no present intention of selling,
granting any participation in, or otherwise distributing the same. By executing
this Agreement, such Purchaser further represents that such Purchaser does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to any of the Securities.

(c)Reliance Upon Purchasers' Representations.

        Such Purchaser understands that the Securities are not registered under
the Securities Act on grounds that the sale provided for in this Agreement and
the issuance of securities hereunder is exempt from registration under the
Securities Act pursuant to Section 4(2) thereof, and that the Company's reliance
on such exemption is predicated on such Purchasers' representations set forth
herein. Such Purchaser realizes that the basis for the exemption may not be
present if, notwithstanding such representations, such Purchaser has in mind
merely acquiring the Securities

2

--------------------------------------------------------------------------------

for a fixed or determinable period in the future, or for a market rise, or for
sale if the market does not rise. Such Purchaser has no such intention.

(d)Investment Experience.

        Such Purchaser represents that it is experienced in evaluating and
investing in private placement transactions and acknowledges that it is able to
fend for itself, can bear the economic risk of such Purchaser's investment, and
has such knowledge and experience in financial and business matters that such
Purchaser is capable of evaluating the merits and risks of the investment in the
Securities. Such Purchaser also represents that it has not been organized for
the purpose of acquiring the Securities.

(e)Accredited Investor.

        (1)  The term "Accredited Investor" as used herein refers to:

        (i)  A person or entity who is a director or executive officer of the
Company;

        (ii)  Any bank as defined in Section 3(a)(2) of the Securities Act, or
any savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity; any broker or dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934 as amended; any insurance company as defined
in Section 2(13) of the Securities Act; any investment company registered under
the Investment Company Act of 1940 as amended or a business development company
as defined in Section 2(a)(48) of that act; any Small Business Investment
Company licensed by the United States Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958 as amended;
any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
any employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974 as amended, if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are Accredited Investors;

        (iii)  Any private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940 as amended;

        (iv)  Any organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;

        (v)  Any natural person whose individual net worth, or joint net worth
with that person's spouse, at the time of the purchase exceeds $1,000,000;

        (vi)  Any natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with that person's
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year;

        (vii)  Any trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the securities offered, whose purchase is
directed by a person who has such knowledge and experience in financial and
business matters that he or she is capable of evaluating the merits and risks of
the prospective investment; or

        (viii)  Any entity in which all of the equity owners are Accredited
Investors.

3

--------------------------------------------------------------------------------




        As used in this Section 1.4(e)(1), the term "net worth" means the excess
of total assets over total liabilities. For the purpose of determining a
person's net worth, the principal residence owned by an individual should be
valued at fair market value, including the cost of improvements, net of current
encumbrances. As used in this Section 1.4 (e)(1), "income" means actual economic
income, which may differ from adjusted gross income for income tax purposes.
Accordingly, the Purchaser should consider whether it should add any or all of
the following items to the Purchaser's gross income for income tax purposes in
order to reflect more accurately the Purchaser's actual economic income: any
amounts attributable to tax-exempt income received, losses claimed as a limited
partner in any limited partnership, deductions claimed for depletion,
contributions to an IRA or Keogh retirement plan, and alimony payments.

        (2)  Such Purchaser further represents to the Company that, except as
otherwise disclosed to the Company in writing prior to such Purchaser's
execution hereof, it is an Accredited Investor.

(f)Restricted Securities.

        The Purchaser understands that the Securities may not be sold,
transferred, or otherwise disposed of without registration under the Securities
Act or an exemption therefrom, and that in the absence of an effective
registration statement covering the Securities or an available exemption from
registration under the Securities Act, the Securities must be held indefinitely.
The Purchaser acknowledges that in connection with the purchase and sale of the
Securities hereunder, the Purchaser and the Company will enter into a
Registration Rights Agreement substantially in the form attached hereto as
Exhibit C.

(g)Legends.

        To the extent applicable, each certificate or other document evidencing
any of the Securities shall be endorsed with the legends substantially in the
form set forth below:

        (1)  The following legend:

        THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER
ANY STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED
OR HYPOTHECATED UNLESS THE PROPOSED TRANSACTION DOES NOT REQUIRE REGISTRATION OR
QUALIFICATION UNDER FEDERAL OR STATE SECURITIES LAWS, OR UNLESS THE PROPOSED
TRANSACTION IS REGISTERED OR QUALIFIED AS REQUIRED.

        THE SECURITIES, AND THE COMMON STOCK ISSUABLE UPON CONVERSION THEREOF,
ARE SUBJECT TO THE PROVISIONS OF A SHAREHOLDERS AGREEMENT AMONG THE ISSUER AND
THE ORIGINAL PURCHASERS OF THE SECURITIES.

        (2)  Any legend imposed or required by applicable state securities laws.

        Section 2. REPRESENTATIONS OF THE COMPANY. The Company represents and
warrants to each of the Purchasers as of the date hereof and as of the Closing
Date that:

        Section 2.1.    Organization and Authority of the Company.

        (a)  The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware, and has all requisite
power and authority to own or hold under lease the property it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact. The Company has all requisite power and authority to execute and
deliver this Agreement, the Securities, and any other documents or agreements
contemplated hereby and thereby, to perform its obligations hereunder and
thereunder and to consummate the

4

--------------------------------------------------------------------------------

transactions contemplated hereunder and thereunder. The Company is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which the character of the properties owned or held under lease by it or the
nature of the business transacted by it requires such qualification except such
jurisdictions, if any, in which the failure to be so qualified or in good
standing will not have a Material Adverse Effect on the Company.

        (b)  The execution, delivery and performance of this Agreement, the
Securities, and any other documents or agreements to which the Company is a
party contemplated hereby and thereby, and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized and approved by the
Board of Directors and its Special Committee of Independent Directors. Each of
this Agreement, the Securities, and any other document or agreement to which the
Company is a party contemplated hereby or thereby has been (or on the Closing
Date will have been) duly authorized, executed and delivered by, and each is
(or, when duly executed and delivered on the Closing Date, will be) the valid
and binding obligation of, the Company, enforceable in accordance with its
terms, except as may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other similar laws or by legal or equitable principles
relating to or limiting creditors' rights generally.

        Section 2.2.    Business, Properties and Other Information Regarding the
Company.

        (a)  The Company has delivered to each of the Purchasers copies of the
(i) audited report of the Company's independent accountants for the fiscal year
ended February 2, 2002 containing balance sheets of the Company as of the last
day of the fiscal year ended February 2, 2002, and the related statements of
operations, shareholders' equity and cash flows of the Company for the fiscal
year ended February 2, 2002 and (ii) the unaudited balance sheets and the
related statements of operations, shareholders' equity and cash flows of the
Company for the periods ended May 4, 2002, August 3, 2002 and November 2, 2002
(such financial statements being referred to collectively herein as the
"Financial Statements").

        The Financial Statements fairly present the financial position of the
Company as of the respective dates of such balance sheets and the results of the
Company's operations for the respective periods covered by such statements of
operations, shareholders' equity and cash flows. The Financial Statements are
true, accurate and complete in all material respects and have been prepared in
accordance with GAAP consistently applied throughout the periods involved. Since
November 2, 2002, the Company has continued to experience operating losses and
has filed for reorganization under Chapter 11 of the federal Bankruptcy Code, as
disclosed in the reports filed by the Company pursuant to the Exchange Act.

        (b)  As of their respective dates, neither the Financial Statements nor
any certificate executed by the Company in connection with the transactions
contemplated hereby and thereby, contained any untrue statement of a material
fact or omitted to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

        Section 2.3.    Capital Stock.

        (a)  The authorized capital stock of the Company on the Closing Date is
expected to consist of approximately 500,000,000 shares of Common Stock (on a
pre-split basis) and 5,000,000 shares of preferred stock (on a pre-split basis)
("Preferred Stock") with the exact numbers to be provided by a certificate of
the Company on the Closing Date (the "Capital Stock Certification"). On the
Closing Date, the Company expects that there will be outstanding such shares of
Common Stock, shares of Series I Preferred Stock convertible into shares of
Common Stock and warrants for the purchase of shares of Common Stock, all in the
amounts with such conversion terms as are set forth in the Schedule 2.3 on a
pre-split basis. All such shares of Common Stock and Preferred

5

--------------------------------------------------------------------------------

Stock outstanding on the Closing Date will have been duly and validly issued and
be fully paid and nonassessable.

        (b)  On the Closing Date, the Company will not have outstanding any
capital stock or other securities convertible into or exchangeable for any of
its capital stock or any rights to subscribe for or to purchase, or any options
for the purchase of, or any agreements (contingent or otherwise) providing for
the issuance of, or any calls, commitments or claims of any character relating
to, any of its capital stock or any securities convertible into or exchangeable
for any of its capital stock, other than the capital stock noted in Sections
2.3(a) and 7.

        (c)  The Company does not have any obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any of its capital stock or
obligation evidencing the right of the holder thereof to purchase any of its
capital stock, other than the Company's obligation to repurchase stock owned by
an employee under the Company's Employee Stock Purchase Plan after such employee
elects to withdraw from such plan. There is not in effect any agreement by the
Company pursuant to which any holders of securities of the Company have a right
to cause the Company to register such securities under the Securities Act, other
than the registration rights set forth in the Registration Rights Agreement
dated as of the date hereof with respect to Common Stock issuable upon
conversion of the Series I Preferred Stock and certain other shares of Common
Stock formerly subject to registration rights prior to the Bankruptcy Case
Proceedings.

        Section 2.4.    Litigation; Observance of Statutes, Regulations and
Orders.

        (a)  There are no actions, suits or proceedings pending or, to the best
knowledge of the Company, threatened against or affecting the Company or any of
its properties in any court or before any arbitrator of any kind or before or by
any Governmental Body except the Bankruptcy Case Proceedings, litigation
disclosed in the Company's Exchange Act Documents (as defined herein) and
actions, suits or proceedings arising in the ordinary course of business which
individually or in the aggregate, if adversely determined, would not have a
Material Adverse Effect on the Company or materially adversely affect its
ability to perform its obligations under this Agreement, the Securities, and any
other document or agreement contemplated hereby or thereby. The Company may have
an indemnification obligation with respect to a class action suit brought
against its chief executive officer and two of its directors filed February 19,
2003 in the Eastern District of Pennsylvania but does not currently believe that
such case will have a Material Adverse Effect on the Company.

        (b)  The Company is not in default under any order of any court,
arbitrator or Governmental Body, or subject to or a party to any Order of any
court or Governmental Body arising out of any action, suit or proceeding under
any statute or other law respecting antitrust, monopoly, restraint of trade,
unfair competition or similar matters. The Company is not in violation of any
statute or other rule or regulation of any Governmental Body the violation of
which would have a Material Adverse Effect on the Company or materially
adversely affect its ability to perform its obligations under this Agreement,
the Securities, and any other document or agreement contemplated hereby or
thereby.

        Section 2.5.    Title to Property.

        (a)  The Company has good and marketable title to its real properties
and good and merchantable title to each of its other properties as are reflected
on the Financial Statements, except for personal property sold or otherwise
disposed of in the ordinary course of business and personal property and leases
disposed of through the Bankruptcy Case Proceedings. All properties of the
Company are free and clear of all Liens, other than Permitted Liens.

        (b)  The Company enjoys full and undisturbed possession under all leases
necessary in any material respect for the operation of its business (the
"Leases"). None of the Company's Leases

6

--------------------------------------------------------------------------------




contains any unusual or burdensome provisions which, individually or in the
aggregate, are likely to materially impair the operation of the business of the
Company. On the Closing Date, the Company's Leases will be valid and subsisting
and in full force and effect, and there will be no existing material defaults by
the Company or events that with notice or lapse of time or both would constitute
material defaults by the Company under any of the Leases, except as may exist
until cure payments are made in accordance with the Plan of Reorganization (as
defined below).

        Section 2.6.    Taxes.    The Company has filed all tax returns which
are required to have been filed in any jurisdiction, and has paid all taxes
shown to be due and payable on such returns and all other taxes and assessments
payable by the Company to the extent the same have become due and payable and
before they have become delinquent, except for any taxes and assessments the
amount, applicability or validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which the Company has set
aside on its books reserves (segregated to the extent required by GAAP) deemed
by it to be adequate. The Company knows of no proposed material tax assessment
against the Company and in the opinion of the Company all tax liabilities are
adequately provided for on the books of the Company.

        Section 2.7.    Compliance with Laws and Other Instruments of the
Company.    The consummation of the transactions contemplated by this Agreement
and the execution, delivery and performance of the terms and provisions of this
Agreement, the Securities, or any other document or agreement contemplated
hereby or thereby will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company under, any material indenture, mortgage, deed of
trust, bank loan or credit agreement, corporate charter, by-laws or other
material agreement or instrument to which the Company is a party or by which the
Company or any of its properties may be bound or affected, (ii) conflict with or
result in a breach of any of the terms, conditions or provisions of any Order of
any court, arbitrator or Governmental Body applicable to the Company, or
(iii) violate any provision of any statute or other rule or regulation of any
Governmental Body applicable to the Company.

        Section 2.8.    Governmental Authorizations.    No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Body is required for the issuance of the Securities or the valid execution and
delivery of the Securities or for the performance by the Company of this
Agreement, the Securities, and any other documents or agreements contemplated
hereby and thereby other than filings of Securities Act Form D and similar
filings.

        Section 2.9.    Licenses and Permits.    The Company possesses all
licenses, permits, franchises, authorizations, patents, copyrights, trademarks
and trade names, or rights thereto, required to conduct its business
substantially as now conducted and as currently proposed to be conducted,
without known conflict with the rights of others.

        Section 2.10.    Compliance with ERISA.

        (a)  Neither the Company nor any Related Person (as defined below) has
breached the fiduciary rules of the Employee Retirement Income Security Act of
1974, as amended ("ERISA"), or engaged in any transaction in connection with
which the Company or any Related Person could be subjected to a suit for
damages, a civil penalty assessed pursuant to Section 502(i) of ERISA or a tax
imposed by Section 4975 of the Internal Revenue Code of 1986, as amended (the
"Code"), in any such case which would be materially adverse to the Company. For
purposes of this Section 2.10, a "Related Person" shall mean any trade or
business, whether or not incorporated, which, together with the Company, would
be treated as a single employer under Section 414 of the Code.

        (b)  Neither any employee pension benefit plan (as defined in
Section 3(2) of ERISA) which is or has been established or maintained, or to
which contributions are or have been made, by the

7

--------------------------------------------------------------------------------




Company or any Related Person or with respect to which the Company or any
Related Person is or has been obligated to contribute (a "Plan") nor any trust
created under any Plan has been terminated within the meaning of Title IV of
ERISA since September 2, 1974 under circumstances that could result in liability
which could be materially adverse to the Company. Other than premiums due and
owing in the normal course, no liability to the Pension Benefit Guaranty
Corporation (the "PBGC") has been incurred and remains unsatisfied or is
expected by the Company to be incurred with respect to any Plan by the Company
or any Related Person which is or would be materially adverse to the Company.
There has been no reportable event (within the meaning of Section 4043(b) of
ERISA) or any other event or condition with respect to any Plan which presents a
risk of termination of any such Plan by the PBGC under circumstances which in
any case could result in liability which would be materially adverse to the
Company.

        (c)  Neither the Company nor any Related Person has within the past six
years contributed, or had any obligation to contribute, to a single employer
plan that has at least two contributing sponsors not under common control or has
ceased operations at a facility under circumstances which could result in
liability under Section 4068(f) of ERISA.

        (d)  There is no multiemployer plan (within the meaning of
Section 4001(a)(3) of ERISA) to which the Company or any Related Person is or
has ever been obligated to contribute under Title IV of ERISA.

        (e)  No accumulated funding deficiency (as defined in Section 302 of
ERISA and Section 412 of the Code), whether or not waived, exists with respect
to any Plan. Full payment has been made within the time required under
Section 412 of the Code of all amounts that the Company or any of its Related
Persons is required under the terms of each Plan and applicable law to have paid
as contributions to such Plan as of the date hereof. Each Plan satisfies the
minimum funding standard of Section 412 of the Code.

        (f)  Neither the Company nor any Related Person has engaged in any
transaction that could result in the incurrence of any liabilities under
Section 4069 or Section 4212 of ERISA.

        (g)  The Company is not a party in interest with respect to any employee
benefit pension plan, except for the Company's Employee Stock Ownership Plan and
401(k) Plan and securities of the Company are not employer securities with
respect to any employee benefit pension plan other than the above listed plans.
For such purpose, the term "employee benefit pension plan" shall have the
meaning assigned to such term in Section 3 of ERISA and the term "employer
security" shall have the meaning assigned to such term in Section 407(d)(1) of
ERISA. The execution and delivery of this Agreement, the Securities and any
other agreements or instruments executed in connection herewith and therewith
will not involve any transaction which is subject to the prohibitions of
Section 406 of ERISA or in connection with which a tax could be imposed pursuant
to Section 4975 of the Code.

        Section 2.11.    Investment Company Act.    The Company is not an
investment company or a person directly or indirectly controlled by or acting on
behalf of an investment company within the meaning of the Investment Company Act
of 1940, as amended.

        Section 2.12.    Environmental Compliance.    The Company has obtained
and is in compliance with all permits, licenses, and other authorizations that
are required under all Environmental Laws (as hereinafter defined), including
laws relating to emissions, discharges, releases or threatened releases of
contaminants into the environment (including, without limitation, ambient air,
surface water, ground water or land) or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling of contaminants, except to the extent that failure to have any such
permit, license or other authorization does not have a Material Adverse Effect
on the Company.

8

--------------------------------------------------------------------------------


        Section 2.13.    Maintenance of Insurance.    The Company carries
insurance covering its properties and business adequate and customary for the
type and scope of the properties and business.

        Section 2.14.    Labor Relations.    To the best knowledge of the
Company, no material unfair labor practice complaint or sex, age, race or other
discrimination claim has been brought during the last five years against the
Company before the National Labor Relations Board, the Equal Employment
Opportunity Commission or any other Governmental Body. During that period, the
Company has complied in all material respects with all applicable laws relating
to the employment of labor, including, without limitation, those relating to
immigration, wages, hours and collective bargaining.

        Section 2.15.    Assumptions or Guaranties of Indebtedness of Other
Persons.    The Company has not assumed, guaranteed, endorsed or otherwise
become directly or contingently liable (including, without limitation, liability
by way of agreement, contingent or otherwise, to purchase, to provide funds for
payment, to supply funds to or otherwise invest in the debtor or otherwise to
assure the creditor against loss) on any Indebtedness of any other Person, other
than its wholly-owned subsidiaries.

        Section 2.16.    Disclosure.    The Company has provided or made
available to Purchaser copies of its Annual Report on Form 10-K for the fiscal
year ended February 2, 2002 (including all amendments thereto), and its
quarterly reports on Form 10-Q for the periods ended May 4, 2002, August 3, 2002
and November 2, 2002, which include the Financial Statements (the "Exchange Act
Documents"). Such documents are true, accurate and complete as of their
respective dates in all material respects. Neither this Agreement, the Financial
Statements, the Exchange Act Documents nor any other agreement, document,
certificate or written statement furnished to the Purchasers by or on behalf of
the Company in connection with the transactions contemplated hereby contains any
untrue statement of a material fact.

        Section 2.17.    Valid Issuance of Preferred and Common Stock.    The
Series I Preferred Stock that is being purchased by the Purchasers hereunder,
when issued, sold and delivered in accordance with the terms of this Agreement
for the consideration expressed herein, will be duly and validly issued, fully
paid and nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Agreement and under applicable state and
federal securities laws. The Common Stock issuable upon conversion of the
Series I Preferred Stock being purchased under this Agreement has been duly and
validly reserved for issuance and, upon issuance in accordance with the terms of
the Series I Preferred Stock, as set forth in the Certificate of Designation,
will be duly and validly issued, fully paid, and nonassessable and will be free
of restrictions on transfer other than restrictions on transfer under this
Agreement and under applicable state and federal securities laws.

        Section 3.    CONDITIONS OF CLOSING.    Except as otherwise noted, each
Purchaser's obligation to purchase and pay for the Securities to be purchased by
such Purchaser on the Closing Date shall be subject to the satisfaction on or
before the Closing Date of the conditions hereinafter set forth.

        Section 3.1.    Proceedings Satisfactory.    All proceedings taken on or
prior to the Closing Date in connection with the issuance of the Securities and
the consummation of the transactions contemplated hereby and all documents and
papers relating thereto shall be reasonably satisfactory in form and substance
to the Purchasers, and they shall have received copies of such documents,
papers, and certificates of officers of the Company, all in form and substance
reasonably satisfactory to the Purchasers, as they may reasonably request in
connection therewith.

        Section 3.2.    Agreement Regarding Licensed Departments.    Solely with
respect to the obligation of Saks, the Agreement Regarding Licensed Departments
shall be effective and no substantive breach thereof shall have occurred.

        Section 3.3.    Representations True; Officer's Certificate.    All
representations and warranties of the Company contained in Section 2 shall be
true in all material respects, in each case on and as of the

9

--------------------------------------------------------------------------------


Closing Date with the same effect as though such representations and warranties
had been made on and as of the Closing Date; the Company shall have performed
all agreements on its part required to be performed under this Agreement on or
prior to the Closing Date; the Company shall not have consolidated with, merged
into, or sold, leased or otherwise disposed of its properties as an entirety or
substantially as an entirety to any Person; all conditions specified in
Section 3 shall have been satisfied to the reasonable satisfaction of the
Purchasers; and the Purchasers shall have received a certificate signed by the
President or the principal financial officer of the Company, dated the Closing
Date, certifying to the effect that all conditions specified in Section 3 shall
have been satisfied.

        Section 3.4.    Purchase Permitted by Applicable Laws.    The sale by
the Company and the payment for the Securities to be purchased by the Purchasers
(i) shall not be prohibited by any applicable law or governmental regulation,
release, interpretation or opinion, (ii) shall not subject any Purchaser to any
penalty under or pursuant to any applicable law or governmental regulation, and
(iii) shall be permitted by the laws and regulations of the jurisdictions to
which any Purchaser is subject.

        Section 3.5.    Securities.    The Securities shall have been duly
issued by the Company in the form attached as Exhibit B, with only such changes
or additions as the Purchasers shall, in their reasonable judgment, require and
all governmental charges payable in connection therewith shall have been paid
(or payment shall have been provided for) in full, and shall be in full force
and effect and no term or condition thereof shall have been amended, modified or
waived without each Purchaser's prior written consent. A Certificate of
Designation in substantially the form of Exhibit A shall have been filed with
the Secretary of State of the State of Delaware and shall be effective.

        Section 3.6.    Registration Rights Agreement.    The Company shall have
entered into the Registration Rights Agreement substantially in the form set
forth as Exhibit C hereto.

        Section 3.7.    Shareholders Agreement.    The Company and each
Purchaser shall have entered into the Shareholders Agreement substantially in
the form set forth as Exhibit D hereto.

        Section 3.8.    Third-Party Consents.    The Company shall have received
all third-party and Governmental Body consents and waivers referred to in
Section 2.8 above or otherwise necessary to permit consummation of the
transactions contemplated hereunder.

        Section 3.9.    Confirmation of Plan of Reorganization.    All of the
conditions precedent to the Effective Date, as such term is defined in the First
Amended Joint Plan of Reorganization of FAO, Inc., and its Debtor Subsidiaries
pursuant to the Bankruptcy Case Proceedings (the "Plan of Reorganization"),
shall have been satisfied in accordance with the terms of the Plan of
Reorganization on or before May 15, 2003. The Plan of Reorganization shall not
have been amended nor shall any condition to the Effective Date have been waived
in any respect that materially adversely affects any Purchaser without, in each
case, the written consent of such Purchaser.

        Section 3.10.    Total Investments.    At least 27,000 shares of the
Series I Preferred Stock shall have been issued to the Purchasers, and the
Company shall have received at least $27 million in payment therefor.

        Section 4.    DEFINITIONS.

        Section 4.1.    Definitions.    Except as otherwise specified or as the
context may otherwise require, the following terms shall have the respective
meanings set forth below whenever used in this Agreement:

        "Affiliate" means a Person (i) that directly or indirectly controls, or
is controlled by, or is under common control with, the Company, (ii) that
beneficially owns ten percent (10%) or more of the Voting Stock of the Company,
or (iii) ten percent (10%) or more of the Voting Stock (or in the case of a
Person which is not a corporation, ten percent (10%) or more of the equity
interest) of which is owned by the Company. The term "control" means the
possession, directly or indirectly, of the power

10

--------------------------------------------------------------------------------


to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

        "Agreement" has the meaning ascribed thereto in Section 1.1.

        "Agreement Regarding Licensed Departments" means the Agreement Regarding
Licensed Departments of even date with this Agreement between Saks and the
Company.

        "Bankruptcy Case Proceedings" means all proceedings and actions relating
to the Chapter 11 Bankruptcy Case In re: FAO, Inc., a Delaware corporation, et
al., Debtors, filed on January 13, 2003 in the U.S. Bankruptcy Court for the
District of Delaware (Case No. 03-10119 (LK)).

        "Board of Directors" means either the Board of Directors of the Company
or any duly authorized committee of that board.

        "Business Day" means any day other than a Saturday, Sunday or a day on
which banks in the State of California are required or permitted to close.

        "Capital Lease" means any lease of property that, in accordance with
GAAP, should be capitalized on the lessee's balance sheet or for which the
amount of the asset and liability thereunder, if so capitalized, should be
disclosed in a note to such balance sheet; and "Capital Lease Obligation" means
the amount of the liability with respect to a Capital Lease that should be so
capitalized or disclosed.

        "Closing" has the meaning ascribed thereto in Section 1.2.

        "Closing Date" has the meaning ascribed thereto in Section 1.2.

        "Code" has the meaning ascribed thereto in Section 2.10.

        "Commission" means the Securities and Exchange Commission and any other
similar or successor agency of the federal government administering the
Securities Act and the Exchange Act.

        "Common Stock" has the meaning ascribed thereto in Section 1.1.

        "Commitment" means the liability of a Purchaser (other than Saks) to
provide an LC pursuant to Section 7, which shall be in the same proportion that
the number of shares of Series I Preferred Stock originally purchased by such
Purchaser hereunder bears to (i) the total number of shares of Series I
Preferred Stock sold hereunder minus (ii) the number of such shares sold to
Saks.

        "Company" means FAO, Inc., a Delaware corporation.

        "Conversion Price" means the conversion price of the Series I Preferred
Stock, as defined in Section IV.A.(i) of its Certificate of Designation.

        "Effective Date" has the meaning ascribed thereto in Section 3.9.

        "Environmental Law" or "Environmental Laws" mean any law or Order
relating to the regulation or protection of human health, safety or the
environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or wastes into the environment (including, without limitation, ambient air,
soil, surface water, ground water, wetlands, land or subsurface strata), or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, chemicals
or industrial, toxic or hazardous substances or wastes.

        "ERISA" has the meaning ascribed thereto in Section 2.10.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended,
and any similar or successor federal statute, and the rules and regulations of
the Commission thereunder, all as the same shall be in effect at any applicable
time.

11

--------------------------------------------------------------------------------


        "Exchange Act Documents" has the meaning ascribed thereto in
Section 2.16.

        "Financial Statements" has the meaning ascribed thereto in Section 2.2.

        "GAAP" means generally accepted accounting principles as in effect at
the time of application to the provisions hereof.

        "Governmental Body" means any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
foreign or domestic, or any financial or other rating agency.

        "Guarantee" means any guarantee or other contingent liability, direct or
indirect, with respect to any Indebtedness of another person, through an
agreement or otherwise, including, without limitation, (i) any endorsement
(otherwise than for collection or deposit in the ordinary course of business) or
discount with recourse or undertaking substantially equivalent to or having
similar economic effect of a guarantee with respect to any such Indebtedness,
and (ii) any agreement (A) to purchase, or to advance or supply funds for the
payment or purchase of, any such Indebtedness of another, (B) to purchase, sell
or lease property, products, materials or supplies, or transportation or
services, primarily for the purpose of enabling such other person to pay such
Indebtedness or to assure the owner thereof against loss regardless of the
delivery or non-delivery of the property, products, materials or supplies or
transportation or services, or (C) to make any loan, advance, capital
contribution or other investment in such other person to assure a minimum
equity, working capital or other balance sheet condition for any date, or to
provide funds for the payment of any liability, dividend or stock liquidation
payment, or otherwise to supply funds to or in any manner invest in such other
person. The amount of any Guarantee shall be equal to the outstanding principal
amount of the Indebtedness guaranteed, unless some lesser limitation is
specifically stated in such Guarantee.

        "Holder" means each of the Purchasers and any other Person that becomes
a registered holder of any of the Series I Preferred Stock as registered on the
books of the Company.

        "Indebtedness" means any obligation for borrowed money or for which
interest is customarily paid, but in any event shall include without limitation
(i) any obligation owed for all or any part of the purchase price of property,
services or other assets or for the cost of property or other assets constructed
or of improvements thereto, other than accounts payable included in current
liabilities and incurred in respect of property purchased or services rendered
in the ordinary course of business, (ii) any obligations secured by any Lien in
respect of property even though the person owning the property has not assumed
or become liable for the payment of such obligation, (iii) any Capital Lease
Obligation, (iv) any Guarantee with respect to Indebtedness (of the kind
otherwise described in this definition) of another person, and (v) obligations
in respect of letters of credit, surety bonds and completion bonds.

        "Initial Equity Capitalization" means the total number of shares of
Common Stock outstanding as of the Closing Date and into which all securities of
the Company outstanding as of the Closing Date that are convertible into, are
exchangeable for or have other rights exercisable for, shares of Common Stock,
may be converted, exchanged or otherwise exercised.

        "Kayne Purchasers" means Fred Kayne, Richard Kayne, and their respective
affiliates and successors.

        "Leases" has the meaning ascribed thereto in Section 2.5.

12

--------------------------------------------------------------------------------

        "Lien" means, as to any person, any mortgage, lien, pledge, charge,
security interest or other encumbrance in or on, or any interest or title of any
vendor, lessor, lender or other secured party to or of the person under any
Indebtedness, conditional sale or other title retention agreement or Capital
Lease with respect to, any property or asset of the person, or the signing or
filing of a financing statement which names the person as debtor, or the signing
of any security agreement authorizing any other party as the secured party
thereunder to file any financing statement.

        "Material Adverse Effect" means, with respect to any Person, a material
adverse effect on the business, prospects, properties, condition (financial or
otherwise) or operations of such Person.

        "Order" means any order, writ, injunction, decree, judgment, award,
determination, direction or demand.

        "Original Purchasers" means the original purchasers of Series I
Preferred Stock under this Agreement, including the purchasers of any Remainder
Shares hereunder.

        "PBGC" means the Pension Benefit Guaranty Corporation.

        "Permitted Liens" means:

        (a)  Liens for taxes, assessments, or governmental charges or claims the
payment of which is not yet past due or that are being contested in good faith
by appropriate proceedings and for which adequate reserves have been
established;

        (b)  statutory Liens of landlords, carriers, warehousemen, mechanics, or
materialmen, and other Liens imposed by law and incurred in the ordinary course
of business, that are for sums not yet delinquent for a period of more than
thirty (30) days or are being contested in good faith, if reserves or other
appropriate provisions, if any, as shall be required by GAAP, shall have been
made therefor;

        (c)  Liens incurred or deposits or pledges made in the ordinary course
of business in connection with workers' compensation, unemployment insurance,
and other types of social security laws;

        (d)  any attachment or judgment Lien; provided that (i) the time for the
appeal or petition for rehearing of such judgment lien shall not have expired;
(ii) the Company in good faith shall be prosecuting an appeal or proceeding for
review with respect to which execution has been stayed pending such appeal or
which is vacated or discharged within thirty (30) days of the termination of
such stay; or (iii) with respect to which payment in full above any applicable
deductible is covered by insurance (so long as no reservation of rights has been
made by the insurer in connection with such coverage), and Liens incurred to
secure any surety bonds, appeal bonds, supersedeas bonds, or other instruments
serving a similar purpose in connection with the appeal of any such judgment or
any proceeding to which the Company is a party;

        (e)  minor survey exceptions, easements and licenses, reservations of,
or rights of others for, rights-of-way, highway and railroad crossings, sewers,
electric lines, telegraph and telephone lines, and other similar purposes, or
zoning or other restrictions or similar charges with respect to the use of real
properties not incurred in connection with Indebtedness of the Company or
materially detracting from the value of such properties; and

        (f)  any Lien on the Company's assets or properties to secure payment to
a lender to the Company.

        "Person" shall include an individual, a corporation, an association, a
partnership, a limited liability company, a limited liability partnership, a
trust or estate, a government, foreign or domestic, and any agency or political
subdivision thereof, or any other entity.

13

--------------------------------------------------------------------------------

        "Plan of Reorganization" shall have the meaning ascribed thereto in
Section 3.9.

        "Purchasers" means the Purchasers listed on Schedule I hereto and their
successors and assigns.

        "Remainder Shares" has the meaning ascribed thereto in Section 1.3.

        "Retained Securities" means the Common Stock not previously sold by any
of the Original Purchasers that is issued or issuable upon conversion of the
Series I Preferred Stock.

        "Saks" shall mean Saks Incorporated, a Tennessee corporation.

        "Securities" has the meaning ascribed thereto in Section 1.1.

        "Securities Act" means the Securities Act of 1933, as amended, and any
similar or successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at any applicable
time.

        "Voting Stock" means any equity security entitling the holder of such
security to vote at meetings of shareholders except an equity security which
entitles the holder of such security to vote only upon the occurrence of some
contingency, unless that contingency shall have occurred and be continuing.

        Section 4.2.    Accounting Terms.    All accounting terms used herein
which are not expressly defined in this Agreement have the meanings respectively
given to them in accordance with GAAP, all computations made pursuant to this
Agreement shall be made in accordance with GAAP, and all balance sheets and
other financial statements shall be prepared in accordance with GAAP, except in
the case of unaudited financial statements which are subject to year-end audit
adjustments and the absence of footnotes.

        Section 5.    REGISTRATION, TRANSFER AND EXCHANGE OF SECURITIES; LOST
SECURITIES.    The Company shall keep at its principal executive office a
register in which, subject to such reasonable regulations as it may prescribe,
but at its expense (other than transfer taxes, if any), it shall provide for the
registration and transfer of the Securities.

        The Securities may not be sold, transferred, pledged or hypothecated
unless the proposed transaction does not require registration or qualification
under federal or state securities laws or unless the proposed transaction is
registered or qualified as required.

        The Holder of any of the Securities may, at such Holder's option,
surrender the same for transfer or exchange at the principal executive office of
the Company, accompanied in the case of a transfer or assignment by a written
instrument of transfer or assignment in form satisfactory to the Company duly
executed by the registered Holder thereof or by such Holder's attorney duly
authorized in writing. In case any Holder shall so request the transfer,
assignment or exchange of any Security, the Company at its expense shall execute
and deliver in exchange therefor one or more new Securities, as may be requested
by such Holder, in the same denomination or denominations as the Securities or
Securities so surrendered.

        The Company and any agent of the Company may treat the Person in whose
name any Security is registered as the owner of such Security for the purpose of
receiving payment of dividends and for all other purposes whatsoever.

        Upon receipt by the Company of evidence satisfactory to it of the loss,
theft, destruction or mutilation of any Security, and (in case of loss, theft or
destruction) of indemnity reasonably satisfactory to it, upon surrender and
cancellation of such Security or receipt of such indemnity, the Company shall
make and deliver in lieu of such Security a new Security in the same
denomination.

        Notwithstanding the foregoing provisions of this Section, if any
Security of which any Purchaser or any other institutional Holder is the owner
is lost, stolen or destroyed, then the affidavit of such Purchaser or such
Holder's Treasurer or Assistant Treasurer (or other responsible official),
setting forth

14

--------------------------------------------------------------------------------


the name of the owner of such Security and the circumstances with respect to
such loss, theft or destruction, shall be accepted as satisfactory evidence
thereof, and no indemnity shall be required as a condition to the execution and
delivery by the Company of a new Security in lieu of such Security (or as a
condition to the payment thereof, if due and payable) other than a Purchaser's
or such Holder's written agreement to indemnify the Company.

        Section 6.    TAXES.    The Company shall pay all taxes (including
interest and penalties), other than taxes imposed on the income of the
Purchasers, which may be payable in respect of the execution and delivery of
this Agreement or of the execution and delivery of any of the Common Shares or
of any amendment of, or waiver or consent under or with respect to, this
Agreement or any of the Common Shares and shall save each Purchaser harmless
against any loss or liability resulting from nonpayment or delay in payment of
any such tax.

        Section 7.    LETTER OF CREDIT COMMITMENT

        Section 7.1    LC Commitment.    Notwithstanding anything herein to the
contrary, the obligations of the Purchasers contained in this Section 7 shall
not apply to Saks. The Company may request that the Purchasers cause the
issuance of a letter of credit in favor of the Company's senior lenders (the
"LC") on the terms set forth in this Section 7. The Purchasers shall not be
required to comply with more than one request by the Company for an LC pursuant
to this Section 7.

        Section 7.2    Commitment Provisions.    The Purchasers shall cause the
issuance of the LC so requested by the Company provided that:

        (a)  The aggregate stated amount of the LC shall not exceed $5 million;

        (b)  The expiry of the LC shall not be later than November 30, 2003;

        (c)  The issuance date shall not be earlier than June 1, 2003; and

        (d)  The Company shall execute such documentation to apply for and
support the issuance of the LC as may be required by the issuer of the LC, which
may be one of the Company's senior lenders (the "LC Issuer").

        Section 7.3    Payments to Purchasers for Commitment.    The Company
shall pay to the Purchasers (other than Saks), pro rata in proportion to each
Purchaser's Commitment, the following compensation for the Purchasers'
performance of its obligations under this Section 7:

        (a)  On the Closing Date, the Company shall pay to the Purchasers
$100,000; and

        (b)  If the Company makes a request for an LC, then within 20 days after
the LC has been issued, the Company shall issue to the Purchasers five-year
warrants exercisable at the Conversion Price to purchase an amount of Common
Stock equal to three percent (3%) of the Initial Equity Capitalization or, if
the stated amount of the LC is less than $5 million, a pro-rata portion of such
three percent (3%).

In addition, the Company shall pay on demand all customary issuance, processing,
negotiation, amendment and administrative fees and other amounts charged by the
Issuer on account of, or in respect to, the LC.

        Section 7.4    Purchaser Compensation for LC Draws.    If the LC is
drawn upon by the beneficiary thereof, the Company shall provide to the
Purchasers (other than Saks), pro rata in proportion to each Purchaser's
Commitment, the following compensation:

        (a)  One-year senior notes (the "LC Notes") of the Company in an
aggregate principal amount equal to the stated amount of the LC, secured by a
perfected first priority lien (subject to Section 7.9) on the Company's
equipment bearing interest at a rate of ten percent (10%) per

15

--------------------------------------------------------------------------------

annum and subject to an intercreditor agreement with the Company's senior
lenders regarding limitations on foreclosure of collateral and other remedies,
and

        (b)  If the LC Notes have not been repaid on or before November 30,
2003, five-year warrants exercisable at the Conversion Price to purchase an
amount of Common Stock equal to four percent (4%) of the Initial Equity
Capitalization or, if the stated amount of the LC is less than $5 million, a
pro-rata portion of such four percent (4%).

        Section 7.5    Limitations of Liability.    The Purchasers shall not be
liable to the Company on account of:

        (a)  The delay or refusal of the LC Issuer to issue the LC;

        (b)  The action or inaction of the LC Issuer or a Purchaser on account
of or in respect to, any LC;

        (c)  The performance by the beneficiary of the LC of that beneficiary's
obligations to the Company;

        (d)  The form, sufficiency, correctness, genuineness, authority of any
person signing, falsification or legal effect of, any documents called for under
any LC if such documents on their face appear to be in order; or

        (e)  Any inaccuracy, interruption, error or delay in transmission or
delivery by post or electronic means, or for the inaccuracy of translation;

except, in each case, where there is a specific finding in a judicial proceeding
(in which the Purchasers had an opportunity to be heard), that the subject
action or omission to act was in bad faith, grossly negligent or constituted
willful misconduct, by or of the Purchasers.

        Section 7.6    Cash Collateral.    The Purchasers shall, to the extent
required by the LC Issuer, provide cash collateral for the LC pro rata in
proportion to each Purchaser's Commitment.

        Section 7.7    ISP98.    Except to the extent otherwise expressly
provided under this Section or agreed in writing between the LC Issuer and the
Company, the LC will be governed by the International Standby Practices ISP98
(adopted by the International Chamber of Commerce on April 6, 1998) and any
respective subsequent revisions thereof.

        Section 7.8    Agreements of LC Issuer.    The Purchasers shall cause
the LC Issuer to agree that:

        (a)  any action taken or omitted by the LC Issuer, its correspondents,
or any advising, negotiating or paying bank with respect to the LC and the
related drafts and documents, shall be done in good faith and in compliance with
law; and

        (b)  the Company shall not be required to indemnify the LC Issuer, its
correspondents or any advising, negotiating or paying bank with respect to any
LC for any claims, damages, losses, liabilities, costs or expenses to the extent
caused by (x) willful misconduct or gross negligence of the LC Issuer, its
correspondents, or any advising, negotiating or paying bank with respect to the
LC in determining whether a request presented under the LC complied with the
terms and conditions of the LC or (y) the LC Issuer's failure to pay under the
LC after presentation to it of a request strictly complying with the terms and
conditions of such LC.

        Section 7.9    Subordination to Outstanding Equipment Notes.

        (a)  The Purchasers, for themselves and their successors, each agree
that the payment of the principal of or any other amounts due on the LC Notes is
subordinated in right of payment, to the extent and in the manner stated in this
Section 7.9, to the prior payment in full of all Senior Debt. For purposes
hereof, "Senior Debt" means the principal of, interest on (including any
interest

16

--------------------------------------------------------------------------------

accruing after the commencement of any bankruptcy proceeding or which would have
accrued but for such proceeding whether or not allowed) and other amounts due on
or with respect to $4 million in aggregate principal amount of Equipment Notes
issued to affiliates of Kayne Anderson Capital Advisors, L.P., Richard Kayne and
Fred Kayne under the Bankruptcy Case Proceedings.

        (b)  Anything in the LC Note to the contrary notwithstanding, no payment
or other distribution on account of principal of or redemption of, or other
amounts due on the LC Notes, and no redemption, purchase, or other acquisition
of LC Notes, shall be made by or on behalf of the Company (i) unless full
payment of amounts then due for principal and interest and of all other amounts
then due on all Senior Debt has been made or duly provided for in cash pursuant
to the terms of the instrument, if any, governing such Senior Debt, (ii) if, at
the time of such payment, redemption, purchase or other acquisition, or
immediately after giving effect thereto, there shall exist under any Senior
Debt, or any agreement pursuant to which any Senior Debt is issued, any default,
which default shall not have been cured or waived and which default shall have
resulted in the full amount of such Senior Debt being due and payable or
(iii) if, at the time of such payment, redemption, purchase or other
acquisition, the Purchasers shall have received written notice from the holders
of any Senior Debt or their representative or representatives (a "Payment
Blockage Notice") that there exists under such Senior Debt, or any agreement
pursuant to which such Senior Debt is issued, any default, which default shall
not have been cured or waived, permitting the holders thereof to declare the
full amount of such Senior Debt due and payable, but only for the period (the
"Payment Blockage Period") commencing on the date of receipt of the Payment
Blockage Notice and ending (unless earlier terminated by notice given to the
Purchasers by the holders of such Senior Debt) on the earlier of (a) the date on
which such event of default shall have been cured or waived or (b) 180 days from
the receipt of the Payment Blockage Notice unless payment or distribution with
respect to the LC Notes is otherwise not then permitted. Upon termination of a
Payment Blockage Period, payments on account of principal of the LC Notes (other
than amounts due and payable by reason of the acceleration of the maturity of
the LC Notes) and redemptions, purchases or other acquisitions may be made by or
on behalf of the Company, if otherwise permitted hereunder. Notwithstanding
anything herein to the contrary, (A) only one Payment Blockage Notice may be
given during any period of 360 consecutive days with respect to the same event
of default and any other events of default on the same Senior Debt existing and
known to the person giving such notice at the time of such notice and (B) no new
Payment Blockage Period may be commenced by the holder or holders of the same
Senior Debt or their representative or representatives during any period of 360
consecutive days unless all events of default which were the object of the
immediately preceding Payment Blockage Notice, and any other event of default on
the same Senior Debt existing and known to the Person giving such notice at the
time of such notice, have been cured or waived.

        In the event that, notwithstanding the provisions of this
Section 7.9(b), payments are made by or on behalf of the Company in
contravention of the provisions of this Section 7.9(b), such payments shall be
held by the Purchasers in trust for the benefit of, and shall be paid over to
and delivered to, the holders of Senior Debt or their representative for
application to the payment of all Senior Debt remaining unpaid to the extent
necessary to pay all Senior Debt in full accordance with the terms of such
Senior Debt, after giving effect to any concurrent payment or distribution to or
for the holders of Senior Debt.

        (c)  The Company shall give prompt written notice to the Purchasers of
any event of default under any Senior Debt or under any agreement pursuant to
which any Senior Debt may have been issued.

        So long as any Senior Debt remains unpaid, the Purchasers shall not
accelerate, or cause to be accelerated, the LC Notes, or exercise any remedies
with respect to any event of default

17

--------------------------------------------------------------------------------




occurring with respect to the LC Notes for a period of no less than 180 days
after the Purchasers have delivered to the holders of the Senior Debt notice of
the occurrence of any event of default. If the event of default is cured or
waived or shall have ceased to exist within such 180 day period (and payment of
all amounts then due on the LC Notes without acceleration shall constitute a
cure of any Event of Default resulting from the failure to make such payment
when due), then the Purchasers shall not be entitled to declare the LC Notes due
prior to their stated maturity because of such event of default.

        (d)  Upon (a) any acceleration of the principal amount due on the LC
Note because of an event of default or (b) any distribution of assets of the
Company upon any dissolution, winding up, liquidation or reorganization of the
Company (whether in bankruptcy, insolvency or receivership proceedings or upon
an assignment for the benefit of creditors or any other dissolution, winding up,
liquidation or reorganization of the Company):

        (i)  the holders of the Senior Debt shall first be entitled to receive
payment in full of the principal thereof, the interest thereon and any other
amounts due thereon before the Purchasers are entitled to receive payment on
account of the principal of or any other amounts due on the LC Notes.

        (ii)  any payment or distribution of assets of the Company of any kind
or character, whether in cash, property or securities (other than securities of
the Company as reorganized or readjusted or securities of the Company or any
other corporation provided for by a plan of reorganization or readjustment the
payment of which is subordinate, at least to the extent provided in this Section
with respect to the LC Note, to the payment in full without diminution or
modification by such plan of all Senior Debt), to which the Purchaser would be
entitled except for the provisions of this Section, shall be paid by the
liquidating trustee or agent or other person making such a payment or
distribution, directly to the holders of Senior Debt (or their representative(s)
or trustee(s) acting on their behalf), ratably according to the aggregate
amounts remaining unpaid on account of the principal of or interest on and other
amounts due on the Senior Debt held or represented by each, to the extent
necessary to make payment in full of all Senior Debt remaining unpaid, after
giving effect to any concurrent payment or distribution to the holders of such
Senior Debt; and

        (iii)  in the event that, notwithstanding the foregoing, any payment or
distribution of assets of the Company of any kind or character, whether in cash,
property or securities (other than securities of the Company as reorganized or
readjusted or securities of the Company or any other corporation provided for by
a plan of reorganization or readjustment the payment of which is subordinate, at
least to the extent provided in this Section with respect to the LC Notes, to
the payment in full without diminution or modification by such plan of all
Senior Debt) shall be received by the Purchasers before all Senior Debt is paid
in full in cash, such payment or distribution shall be held in trust for the
benefit of, and be paid over to upon request by a holder of the Senior Debt, the
holders of the Senior Debt remaining unpaid (or their representatives) or
trustee(s) acting on their behalf, ratably as aforesaid, for application to the
payment of such Senior Debt until all such Senior Debt shall have been paid in
full, after giving effect to any concurrent payment or distribution to the
holders of such Senior Debt.

        Subject to the payment in full of all Senior Debt, the Purchasers shall
be subrogated to the rights of the holders of Senior Debt to receive payments or
distributions of cash, property or securities of the Company applicable to the
Senior Debt until the principal of the LC Notes shall be paid in full. For
purposes of such subrogation, no such payments or distributions to the holders
of Senior Debt of cash, property or securities that otherwise would have been
payable or distributable to the Purchasers shall, as between the Company, its
creditors other than the holders of Senior Debt, and the Purchasers, be

18

--------------------------------------------------------------------------------

deemed to be a payment by the Company to or on account of the Senior Debt, it
being understood that the provisions of this Section are and are intended solely
for the purpose of defining the relative rights of the Purchasers, on the one
hand, and the holders of Senior Debt, on the other hand.

        Nothing contained in this Section is intended to or shall impair, as
between the Company and its creditors, other than the holders of Senior Debt,
the obligation of the Company, which is absolute and unconditional, to pay to
the Purchasers the principal of the LC Notes as and when the same shall become
due and payable in accordance with the terms of the LC Notes, or is intended to
or shall affect the relative rights of the Purchasers and creditors of the
Company, other than holders of Senior Debt, nor shall anything herein or therein
prevent the Purchasers from exercising all remedies otherwise permitted by
applicable law upon default under the LC Notes, subject to the rights, if any,
under this Section of the holders of Senior Debt in respect of cash, property
and securities of the Company received upon the exercise of any such remedy.
Upon distribution of assets of the Company referred to in this Section, the
Purchasers shall be entitled to rely upon a certificate of the liquidating
trustee or agent or other person making any distribution to the Purchasers for
the purpose of ascertaining the persons entitled to participate in such
distribution, the holders of the Senior Debt and other indebtedness of the
Company, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Section.

        Section 8.    MISCELLANEOUS.

        Section 8.1.    Indemnification.    The Company hereby agrees to
indemnify, exonerate and hold each Purchaser and each of their respective
partners and Affiliates, and their shareholders, officers, directors, employees
and agents, free and harmless from and against any and all actions, causes of
action, suits, litigation, losses, liabilities and damages, investigations or
proceedings instituted by any Governmental Body or any other Person, and
expenses in connection therewith, including without limitation reasonable
attorneys' fees and disbursements, incurred by the indemnitee or any of them as
a result of, or arising out of, or relating to (a) any transaction financed or
to be financed in whole or in part directly or indirectly with proceeds from the
sale by the Company of any Securities hereunder (including in connection with
the LC), or (b) the execution, delivery, performance or enforcement of this
Agreement or any instrument contemplated hereby by any of the indemnitees,
except in each such case to the extent any such indemnified liabilities arise on
account of such indemnitee's gross negligence, willful misconduct or bad faith.

        Section 8.2.    Expenses.    The Company and Purchasers each agree to
pay all their own costs and expenses in connection with the preparation,
execution and delivery of this Agreement, the Securities and other instruments
and documents to be delivered hereunder.

        Section 8.3.    Amendments, Waiver and Consents.    Subject to the
provisions of Section 1.3, any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and, to the extent that such amendment would
materially adversely affect the rights of any Purchaser under this Agreement in
the aggregate, the written consent of such Purchaser. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any securities purchased under this Agreement at the time outstanding (including
securities into which such securities have been converted), each future holder
of all such securities, and the Company.

        Section 8.4.    Reliance on and Survival of Representations.    All
agreements, representations and warranties of the Company contained in this
Agreement and in any certificates or other instruments delivered pursuant to
this Agreement shall (i) be deemed to be material and to have been relied upon
by the Purchasers, notwithstanding any investigation heretofore or hereafter
made by any Purchaser or on such Purchaser's behalf, and (ii) survive the
execution and delivery of this Agreement and the Securities, and shall continue
in effect so long as any Security is outstanding.

19

--------------------------------------------------------------------------------

        Section 8.5.    Successors.    This Agreement shall bind and inure to
the benefit of and be enforceable by the Company, each of the Purchasers, and
the Purchasers' respective successors, and, in addition, shall inure to the
benefit of and be enforceable by each Person who shall from time to time be a
Holder of any of the Securities. None of the Purchasers or the Company may
assign its respective rights under this Agreement.

        Section 8.6.    Notices.    All notices and other communications
provided for in this Agreement shall be in writing and delivered, telecopied or
mailed, first class postage prepaid, addressed:

        (a)  If to the Company:

FAO, Inc.
2520 Renaissance Boulevard
King of Prussia, PA 19406
Attention: Legal
Facsimile: (610) 278-7804

        with a copy to:

Fulbright & Jaworski L.L.P.
865 S. Figueroa, 29th Floor
Los Angeles, CA 90017
Attention: Victor Hsu, Esq.
Facsimile: (213) 680-4518

        (b)  If to the Holders, at the addresses set forth on the applicable
signature page (in the case of any Purchaser) and as may be designated by notice
to the Company.

        Any such notice or communication shall be deemed to have been duly given
when delivered, telecopied or mailed as aforesaid. Each party may designate by
notice in writing a new address to which any notice, demand, request or
communication may thereafter be so given, served or sent. Each notice, demand,
request, or communication which shall be mailed, delivered or transmitted in the
manner described above shall be deemed sufficiently given, served, sent and
received for all purposes at such time as it is delivered to the addressee (with
the return receipt, the delivery receipt, the affidavit of messenger or (with
respect to a telecopy) the confirmation being deemed conclusive (but not
exclusive) evidence of such delivery) or at such time as delivery is refused by
the addressee upon presentation.

        Section 8.7.    Counterparts.    This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

        Section 8.8.    Governing Law.    This Agreement and the Securities and
(unless otherwise provided) all amendments, supplements, waivers and consents
relating hereto or thereto shall be governed by and construed in accordance with
the laws of the State of New York without regard to conflicts of laws principles
thereof.

        Section 8.9.    Waiver of Jury Trial.    EACH PURCHASER, EACH HOLDER, BY
ITS ACCEPTANCE OF ANY OF THE SECURITIES, AND THE COMPANY, EACH HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE SECURITIES, OR ANY OTHER
AGREEMENTS RELATING TO THE SECURITIES OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THIS TRANSACTION AND THE RELATIONSHIP THAT IS BEING
ESTABLISHED. The scope of this waiver is intended to be all-encompassing of any
and all disputes that may be filed in any court and that relate to the subject
matter of this transaction, including without limitation, contract claims, tort

20

--------------------------------------------------------------------------------


claims, breach of duty claims and all other common law and statutory claims. The
Purchasers and the Company each acknowledge that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on the waiver in entering into this Agreement, and that each shall continue to
rely on the waiver in their related future dealings. The Purchasers and the
Company further represent and warrant that each has reviewed this waiver with
its legal counsel, and that each knowingly and voluntarily waives its jury trial
rights following consultation with legal counsel. NOTWITHSTANDING ANYTHING TO
THE CONTRARY HEREIN, THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT,
THE SECURITIES, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
SECURITIES. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the Court.

        Section 8.10    [Intentionally omitted]

        Section 8.11    Entire Agreement.    This Agreement, including the other
writings referred to herein (including without limitation the effective versions
of the Exhibits to this Agreement) or delivered pursuant hereto, constitutes the
entire agreement among the parties hereto with respect to the transactions
contemplated herein, and it supersedes all prior oral or written agreements,
commitments or understandings with respect to the matters provided for herein.

        Section 8.12    Exculpation Among Purchasers; Due Diligence.    Each
Purchaser acknowledges that such Purchaser is not relying upon any Person other
than the Company in making its investment or decision to invest in the Company.
Each Purchaser agrees that no Purchaser nor the respective controlling persons,
officers, directors, partners, agents or employees of any Purchaser shall be
liable for any action taken or omitted to be taken at any time by any of them in
connection with the Series I Preferred Stock (and the Common Stock issued upon
conversion of the Series I Preferred Stock). Each Purchaser acknowledges that it
is aware that the Company filed for protection under chapter 11 of the federal
Bankruptcy Code on January 13, 2003 and will be emerging from bankruptcy
simultaneously with the consummation of this Agreement. In addition, each
Purchaser acknowledges that it is relying only on the representations and
warranties of the Company set forth in this Agreement and the Registration
Rights Agreements and that it has had an opportunity to request and has received
any information it wanted to evaluate in performing its diligence and making its
decision to purchase the Series I Preferred Stock.

[Remainder of page intentionally left blank]

21

--------------------------------------------------------------------------------

        Each Purchaser is requested to sign the form of acceptance in the space
provided below whereupon this Agreement shall become a binding agreement between
such Purchaser and the Company.

    Very truly yours,
 
 
FAO, INC.
 
 
By:
 
/s/  RAYMOND SPRINGER      

--------------------------------------------------------------------------------

Raymond P. Springer
Executive Vice President

--------------------------------------------------------------------------------

        The foregoing Agreement is hereby accepted as of the date first above
written:

    FRED KAYNE,
an Individual
 
 
By:
 
/s/  FRED KAYNE      

--------------------------------------------------------------------------------


 
 
1800 Avenue of the Stars, Suite 310
Los Angeles, CA 90067

--------------------------------------------------------------------------------

        The foregoing Agreement is hereby accepted as of the date first above
written:

    SAKS INCORPORATED,
a Tennessee corporation
 
 
By:
 
/s/  CHARLES J. HANSEN      

--------------------------------------------------------------------------------

Charles J. Hansen
Senior Vice President and Deputy General Counsel
 
 
Saks Incorporated
750 Lakeshore Parkway
Birmingham, AL 35211

--------------------------------------------------------------------------------

        The foregoing Agreement is hereby accepted as of the date first above
written:

    KAYNE ANDERSON CAPITAL ADVISORS, LP,
a California limited partnership
 
 
By
 
Kayne Anderson Investment Management, Inc.
a Nevada corporation
 
 
 
 
By
 
/s/  DAVID SHLADOVSKY      

--------------------------------------------------------------------------------

David Shladovsky
General Counsel
 
 
 
 
Kayne Anderson Capital Advisors, LP
1800 Avenue of the Stars, 2nd Floor
Los Angeles, CA 90067

--------------------------------------------------------------------------------

        The foregoing Agreement is hereby accepted as of the date first above
written:

    RICHARD KAYNE,
an Individual
 
 
By:
 
/s/  RICHARD KAYNE      

--------------------------------------------------------------------------------


 
 
Kayne Anderson Capital Advisors, LP
1800 Avenue of the Stars, 2nd Floor
Los Angeles, CA 90067

--------------------------------------------------------------------------------

        The foregoing Agreement is hereby accepted as of the date first above
written:

    HANCOCK PARK CAPITAL II LP,
a California limited partnership
 
 
By
 
Hancock Park Associates III
 
 
 
 
By
 
/s/  M.J. FOURTICQ      

--------------------------------------------------------------------------------

M.J. Fourticq
General Partner
 
 
 
 
Hancock Park Associates
10323 Santa Monica Blvd., Suite 101
Los Angeles, CA 90025

--------------------------------------------------------------------------------

        The foregoing Agreement is hereby accepted as of the date first above
written:

    PCG Tagi, LLC (Series H)
 
 
By:
 
/s/  GREGG W. RITCHIE      

--------------------------------------------------------------------------------

Gregg W. Ritchie
Chief Financial Officer
 
 
c/o Pacific Capital Group
360 North Crescent Drive, North Building
Beverly Hills, CA 90210

--------------------------------------------------------------------------------




SCHEDULE I


PURCHASERS


--------------------------------------------------------------------------------

  AMOUNT OF
SHARES
PURCHASED

--------------------------------------------------------------------------------

  PRICE

--------------------------------------------------------------------------------

Saks Incorporated   5,000   $ 5,000,000 Fred Kayne   5,000   $ 5,000,000 Kayne
Anderson Capital Advisors, L.P.   7,000   $ 7,000,000 Richard Kayne   6,000   $
6,000,000 Hancock Park Capital II, L.P.   5,000   $ 5,000,000 PCG Tagi, LLC
(Series H)   2,000   $ 2,000,000

S-1

--------------------------------------------------------------------------------


Schedule 2.3


Capitalization


        The equity capitalization of FAO is expected to be as follows on the
Closing Date:

Security


--------------------------------------------------------------------------------

  Common Equivalents

--------------------------------------------------------------------------------

Series I Convertible Preferred Stock*   296,116,962 Common Stock**   39,496,548
5 year Warrants exercisable at $.13 per share of Common Stock***   7,418,512    

--------------------------------------------------------------------------------

  Total:   343,513,440    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

*Assumes 30,000 shares of Series I Preferred Stock are issued under the
Agreement at a Conversion Price of $.13 per share. Includes $4 million in
aggregate principal amount of Equipment Notes received by Kayne Anderson
affiliates and Fred Kayne in compromise of their claims in the Bankruptcy Case
Proceedings that may be converted into Series I Preferred Stock. Includes
Preferred Stock shares issued to Kayne Anderson affiliates, Fred Kayne and KBB
Retail Associates, Inc.

**Includes Common Stock to be received by unsecured creditors in compromise of
their claims in the Bankruptcy Case Proceedings and existing Common Stock.

***Includes warrants to purchase Common Stock to be granted to Morgan Joseph and
Kayne Anderson affiliates and Fred Kayne.

       


        Until the Closing Date, FAO will not issue additional equity not shown
in this Schedule except pursuant the Agreement.

S-2

--------------------------------------------------------------------------------





EXHIBIT A


CERTIFICATE OF DESIGNATION OF PREFERENCES
OF
SERIES I CONVERTIBLE PREFERRED STOCK
OF
FAO, INC.
(Pursuant to Section 151 of the
Delaware General Corporation Law)


--------------------------------------------------------------------------------

The undersigned, Jerry R. Welch and Raymond P. Springer, hereby certify that
(1) they are the President and Chief Executive Officer, and the Chief Financial
Officer and Secretary, respectively, of FAO, Inc., a Delaware corporation (the
"Corporation"), and (2) under authority given by the Corporation's Certificate
of Incorporation (the "Certificate of Incorporation"), the Board of Directors of
the Corporation has duly adopted the following recitals and resolutions:

WHEREAS, the Certificate of Incorporation provides for a class of shares known
as "Preferred Stock," issuable from time to time in one or more series;

WHEREAS, the Board of Directors of the Corporation is authorized to determine
the rights, preferences, privileges and restrictions granted to or imposed on
any wholly unissued series of Preferred Stock, to fix the number of shares
constituting any such series and to determine the designation thereof, or any of
them;

WHEREAS, the Certificate of Incorporation provides that the Corporation is
authorized to issue [Five Million (5,000,000)] shares of Preferred Stock;

WHEREAS, the Corporation has no shares of Preferred Stock currently outstanding
and the Board of Directors of the Corporation desires to determine the rights,
preferences, privileges and restrictions relating to a series of Preferred Stock
and the number of shares constituting and the designation of such series; and

WHEREAS, the Board of Directors of the Corporation has determined that Fifty
Thousand (50,000) shares of Preferred Stock shall be designated as Series I
Convertible Preferred Stock;

NOW, THEREFORE, BE IT RESOLVED, that pursuant to Article Sixth of the
Certificate of Incorporation, the Board of Directors hereby creates the
Corporation's Series I Convertible Preferred Stock and determines the
designation of, number of shares constituting, and the rights, preferences,
privileges and restrictions relating to the Series I Convertible Preferred Stock
as follows:

I.    Designation and Amount.    The number of shares constituting the Series I
Convertible Preferred Stock, par value $0.001 per share (the "Series I Preferred
Stock"), shall be Fifty Thousand (50,000) shares.

II.Dividends and Distributions.

A.    Dividends.    The holders of Series I Preferred Stock shall be entitled to
receive, when, as and if declared by the Board of Directors of the Corporation,
out of funds of the Corporation legally available therefor, on any shares of
Series I Preferred Stock that have not been converted pursuant to Section IV,
dividends, at the rate of sixty dollars ($60.00) per share per annum, or 6% per
annum (the "Dividend Rate") of the liquidation preference of one thousand
dollars ($1,000.00) per share, on the Series I Preferred Stock, which dividends
shall be cumulative, shall accrue on a daily basis without interest from the
date of issuance of the Series I Preferred Stock (or, in the case of dividends
on PIK Shares (as defined below), from the date on which such PIK Shares were
payable in lieu of cash dividends), and shall be payable semi-annually in
arrears on December 1

A-1

--------------------------------------------------------------------------------

and June 1 of each year (each a "Series I Payment Date"), commencing December 1,
2003 (except that if any such date is not a Business Day, then such dividend
shall be payable on the next succeeding day that is a Business Day) to the
holders of record as they appear on the stock transfer books of the Corporation
on each November 15 and May 15 (each a "Record Date"). The accumulation and
accrual of dividends on the Series I Preferred Stock shall occur regardless of
whether the Corporation shall have funds legally available for the payment of
dividends. The amount of dividends payable per share of Series I Preferred Stock
for the initial dividend period and any period shorter than a full semi-annual
dividend period shall be computed on the basis of a 360-day year consisting of
twelve 30-day months. Prior to December 23, 2005 the Corporation may, in lieu of
the payment of dividends in cash on the Series I Preferred Stock, pay dividends
on all outstanding shares of Series I Preferred Stock through the issuance of
additional shares (or fractions thereof) of Series I Preferred Stock ("PIK
Shares"), having an aggregate liquidation preference equal to the amount of such
dividends and a conversion price equal to the Closing Price (as defined herein)
on the relevant Series I Dividend Payment Date. On each such Series I Payment
Date that the Corporation is to pay dividends in PIK Shares, the Corporation
shall issue and deliver PIK Shares to the holders of Series I Preferred Stock
entitled to such dividend payments or make a record of such dividend on books
kept by the Corporation for such purpose and, upon request, issue and deliver
PIK Shares to evidence any such record entry to the holder making such request.
The issuance of such PIK Shares shall constitute "payment" of the related
dividend for all purposes of this Certificate of Designation.

In no event, so long as any Series I Preferred Stock shall remain outstanding,
shall (i) any dividend whatsoever be declared or paid upon, nor shall any
distribution be made upon, any Common Stock, or any other capital stock of the
Corporation ranking junior as to the payment of dividends ("Junior Dividend
Stock"), other than a dividend or distribution payable only in shares of Common
Stock or Junior Dividend Stock, unless and until all accrued and unpaid
dividends on the Series I Preferred Stock, including the full dividend for the
then current period, shall have been paid or declared and set apart for payment,
(ii) (A) except as set forth in clause (B) following, any dividend whatsoever be
declared or paid upon, nor shall any distribution be made upon, any other
capital stock of the Corporation ranking on a parity as to the payment of
dividends (the "Parity Dividend Stock"), for any period unless and until
cumulative dividends have been, or contemporaneously are, paid or declared and
set apart for such payment of the Series I Preferred Stock and such Parity
Dividend Stock for all dividend periods terminating on or prior to the date of
payment of such full cumulative dividends and (B) when dividends are not paid in
full upon the Series I Preferred Stock and the Parity Dividend Stock, all
dividends paid or declared and set aside for payment upon shares of Series I
Preferred Stock shall be paid or declared and set aside for payment pro rata so
that the amount of dividends paid or declared and set aside for payment per
share on the Series I Preferred Stock and the Parity Dividend Stock shall in all
cases bear to each other the same ratio that accrued and unpaid dividends per
share on the shares of Series I Preferred Stock and Parity Dividend Stock bear
to one another, (iii) without the written consent of the Majority Holders, any
shares of Common Stock, Junior Dividend Stock or Parity Dividend Stock be
purchased or redeemed by the Corporation, nor (iv) any moneys be paid to or made
available for a sinking fund for the purchase or redemption of any Common Stock,
Junior Dividend Stock or Parity Dividend Stock. No cash dividend shall be
declared or paid on any Common Stock unless at the same time a like
proportionate dividend shall be declared or paid on the Series I Preferred
Stock, to be determined on an as-converted basis with each holder of Series I
Preferred Stock receiving such proportionate dividend based on the number of
shares of Common Stock into which its shares of Series I Preferred Stock are
convertible.

B.    Liquidation Preference.    In the event of any liquidation, dissolution or
winding up of the Corporation, whether voluntary or involuntary, the holders of
Series I Preferred Stock shall be entitled to receive with respect to each
share, out of the assets of the Corporation, whether such

A-2

--------------------------------------------------------------------------------




assets are stated capital or surplus of any nature, an amount equal to the
dividends accrued and unpaid thereon to the date of final distribution to such
holders, whether or not declared, plus a sum equal to One Thousand Dollars
($1,000.00) per share (the "Series I Preferred Liquidation Preference"), and no
more, before any payment shall be made or any assets distributed to holders of
Common Stock or any other capital stock of the Corporation ranking junior as to
the payment upon liquidation, dissolution or winding up including, without
limitation, all series of Preferred Stock hereafter issued by the Corporation
(unless such later issued series has parity or is senior in priority, and has
been permitted under Section III) (collectively, "Junior Liquidation Stock").
The Series I Preferred Stock shall be senior as to liquidation to the Common
Stock and all Junior Liquidation Stock. In the event the assets of the
Corporation available for distribution to shareholders upon any liquidation,
dissolution or winding up of the Corporation, whether voluntary or involuntary,
shall be insufficient to pay in full the amounts payable with respect to the
Series I Preferred Stock and any other class or series of the Corporation's
capital stock which has or may hereafter have parity as to liquidation rights
with the Series I Preferred Stock (the "Parity Liquidation Stock"), the holders
of the Series I Preferred Stock and the holders of the Parity Liquidation Stock,
if any, shall share ratably in any distribution of assets of the Corporation in
proportion to the full respective preferential amounts to which they are
entitled (but only to the extent of such preferential amounts). After payment in
full of the liquidation preferences of the Series I Preferred Stock, the holders
of such shares shall not be entitled to any further participation in any
distribution of assets by the Corporation. Neither a merger, consolidation, or
other business combination of the Corporation with or into another corporation
or other entity nor a sale or transfer of all or part of the Corporation's
assets for cash, securities or other property shall be considered a liquidation,
dissolution or winding up of the Corporation for purposes of this Section II.B.
(unless in connection therewith the liquidation of the Corporation is
specifically approved by the shareholders of the Corporation). The holder of any
shares of Series I Preferred Stock shall not be entitled to receive any payment
owed for such shares under this Section II.B. until such holder shall cause to
be delivered to the Corporation (i) certificate(s) representing such shares of
Series I Preferred Stock and (ii) transfer instruments satisfactory to the
Corporation and sufficient to transfer such shares to the Corporation free and
clear of any adverse interest.

III.    Voting Rights.    The holders of the Series I Preferred Stock shall be
entitled to vote with the holders of the Common Stock with respect to each
matter on which the holders of the Common Stock are entitled to vote, and such
vote shall be determined on an as-converted basis with each share of Series I
Preferred Stock providing its holder with a number of votes equal to the number
of shares of Common Stock into which such share of Series I Preferred Stock is
convertible.

        In addition, consent of the Majority Holders (unless the consent of a
greater percentage is required by applicable law or the Certificate of
Incorporation as then in effect), voting together as a single class, will be
required for (a) each amendment of the Certificate of Incorporation as then in
effect which adversely affects the relative rights, preferences, qualifications,
limitations or restrictions of the Series I Preferred Stock, (b) any action
that, except as contemplated herein, creates any new class or series of shares
having preference over or being on a parity with the Series I Preferred Stock in
respect of the payment of dividends, upon liquidation, dissolution or winding up
of the Corporation, or (c) any reclassification of the Series I Preferred Stock.
Notwithstanding the foregoing, no amendment of this Certificate of Designation
shall affect the conversion rights granted under Section IV.A. with respect to
any non-consenting holder of Series I Preferred Stock and no amendment shall
take effect as to any such holder prior to a date that is 10 Business Days after
receipt by such holder of notice from the Corporation of requisite consent to
such amendment. Except for such consent rights and such voting rights as may be
provided by applicable law or herein, the Series I Preferred Stock shall have no
voting rights as a separate series except the right to vote as a separate series
within the class of preferred stock as to any matters regarding the modification
of the rights, privileges or terms of the Series I Preferred Stock. Any required
vote of the Series I Preferred Stock as a separate series will be

A-3

--------------------------------------------------------------------------------


accomplished by the vote of a majority of the shares of such series. A class
vote on the part of the Series I Preferred Stock specifically shall not be
required (except as otherwise required by law or resolution of the Corporation's
Board of Directors) in connection with: (a) the authorization, issuance or
increase in the authorized amount of any shares of any other class or series of
stock that ranks junior to the Series I Preferred Stock in respect of the
payment of dividends, upon liquidation, dissolution or winding up of the
Corporation or (b) the authorization, issuance or increase in the amount of any
notes, bonds, mortgages, debentures or other obligations of the Corporation not
convertible into or exchangeable, directly or indirectly, for stock ranking
prior to the Series I Preferred Stock in respect of the payment of dividends,
upon liquidation, dissolution or winding up of the Corporation.

        In addition, the holders of the shares of Series I Preferred Stock shall
have such other voting rights as otherwise provided herein, including without
limitation, Section V.

IV.    Conversion

A.    Voluntary Conversion.

(i)    Right to Convert.    Any time, and from time to time, each share of
Series I Preferred Stock shall, at the option of the holder thereof, be
convertible into that number of fully paid and non-assessable shares of Common
Stock (calculated as to each conversion to the nearest 1/100th of a share)
obtained by dividing the Series I Preferred Liquidation Preference by
[            ] cents ($0.[    ])1, as adjusted from time to time as provided
herein (the "Conversion Rate") (provided that the Conversion Rate for PIK Shares
shall be established pursuant to Section II.A.) and by surrender of such share
of Series I Preferred Stock so to be converted in the manner provided in
Section IV.A.(ii). The Series I Preferred Liquidation Preference divided by the
Conversion Rate, as adjusted from time to time as provided herein, shall be
referred to herein as the "Conversion Price."

--------------------------------------------------------------------------------

1  This blank is filled by a number equal to 13 cents multiplied by the reverse
stock split ratio. For example, if the reverse stock split ratio is 1:15 this
blank would be filled with $1.95.

(ii)    Mechanics of Voluntary Conversion.    In order to exercise the voluntary
conversion privilege set forth in Section IV.A., the holder of one or more
shares of Series I Preferred Stock to be converted shall surrender such shares
to the Secretary of the Corporation at the Corporation's principal executive
office, accompanied by the funds, if any, required to pay transfer or similar
taxes and shall give written notice (the "Conversion Notice") to the Corporation
that such holder elects to convert all or a specified number of such shares and
stating in such Conversion Notice, his name or the name or names of his nominees
in which he wishes the certificate or certificates for Common Stock to be
issued, together with instruments of transfer, in form satisfactory to the
Corporation, duly executed by the holder or his duly authorized attorney. As
promptly as practicable after the surrender of such shares of Series I Preferred
Stock and the receipt of the Conversion Notice, instruments of transfer and
funds to pay any transfer or similar tax, if any, as aforesaid, the Corporation
shall issue and deliver at such offices to such holder of Series I Convertible
Preferred Stock, or to his nominee or nominees, a certificate or certificates
representing the number of shares of Common Stock and a check or cash with
respect to any fractional interest in a share of Common Stock to which such
holder shall be entitled as aforesaid in accordance with Section IV.C. and, if
less than the full number of shares of Series I Preferred Stock evidenced by
such surrendered certificate or certificates are being converted, a new
certificate or certificates, of like tenor, for the number of shares of Series I
Preferred Stock evidenced by such surrendered certificate less the number of
such shares of Series I Preferred Stock being converted. Any conversion made at
the election of a holder of Series I Preferred Stock shall be deemed to have
been made immediately prior to the close of business on the date of such

A-4

--------------------------------------------------------------------------------

surrender of such shares to be converted, and the person or persons entitled to
receive the Common Stock issuable upon conversion shall be treated for all
purposes as the record holder or holders of such Common Stock on such date.

B.    Mandatory Conversion.

(i)    Trading Price Level.    On or after April 15, 2008, if the Closing Price
per share of the Common Stock is 200% of the Conversion Price or greater for 20
consecutive trading days, and if all accrued but unpaid dividends on the
Series I Preferred Stock shall have been paid in full, all outstanding shares of
the Series I Preferred Stock (whether issued and outstanding or merely recorded
as PIK Shares) shall automatically convert into fully paid and nonassessable
shares of Common Stock at the Conversion Rate. For purposes of this Certificate
of Designation, the term "Closing Price" on any day shall mean the last reported
sales price on such day or, in case no such sale takes place on such day, the
average of the reported closing high and low quotations, in each case on the
principal national securities market or quotation system on which the Common
Stock is then traded or quoted, or, if the Common Stock is then not so traded or
quoted, the average of the high bid and low-asked quotations of the Common Stock
in the over-the-counter market on the day in question as reported by the
National Quotation Bureau Incorporated, or a similarly generally accepted
reporting service, or, if no such quotations are available, the fair market
value of the Common Stock as determined by any New York Stock Exchange member
firm selected from time to time by the Board of Directors for such purpose.

(ii)    Cash Payment of Remaining Dividends.    Prior to April 15, 2008, the
Corporation may convert any or all of the outstanding shares of Series I
Preferred Stock into fully paid and nonassessable shares of Common Stock at the
Conversion Rate, upon the payment to the holders of such Series I Preferred
Stock of cash in an amount equal to all accrued but unpaid dividends thereon to
the date of conversion at the Dividend Rate plus the net present value
(discounted at the Dividend Rate) of all dividends that would have accrued with
respect to such Series I Preferred Stock between the date of conversion and
April 15, 2008 pursuant to Section II.A hereof, assuming in each case that such
dividends were payable in cash.

(iii)    Mechanics of Mandatory Conversion.    Notice of any mandatory
conversion of the Series I Preferred Stock ("Mandatory Conversion Notice")
specifying the time of conversion, the Conversion Rate and the Closing Price
history of the Common Stock or the cash payment of remaining dividends payable
as PIK Shares, as applicable, and the paragraph pursuant to which such
conversion is required, shall be mailed by certified or registered mail, return
receipt requested, at the address for such holder shown on the Corporation's
records. In the case of mandatory conversion made at the election of the
Corporation, such Mandatory Conversion Notice shall be mailed not more than one
hundred twenty (120) nor less than thirty (30) days prior to the date on which
such conversion is to be made, with respect to the Series I Preferred Stock.
Upon mailing any Mandatory Conversion Notice, the Corporation shall issue and
deliver at its principal executive office to each holder of Series I Preferred
Stock who returns his Series I Preferred Stock certificate, or to his nominee or
nominees, a certificate or certificates representing the number of shares of
Common Stock and a check or cash with respect to any fractional interest in a
share of Common Stock to which such holder shall be entitled as aforesaid in
accordance with Section IV.C. Any conversion made at the election of the
Corporation shall be deemed to have been made immediately prior to the close of
business on the date of mailing of the Mandatory Conversion Notice, and the
person or persons entitled to receive the Common Stock issuable upon conversion
shall be treated for all purposes as the record holder or holders of such Common
Stock on such date. On the date of such mailing, the certificates representing
the Series I Preferred Stock shall be null and void and shall no longer
represent an interest in the Corporation and dividends shall cease to

A-5

--------------------------------------------------------------------------------




accrue thereon. Any Mandatory Conversion Notice that is mailed as provided in
this subsection (iii) shall be conclusively presumed to have been duly given,
whether or not the holder of the Series I Preferred Stock receives such notice;
and failure to give such notice or any defect in such notice shall not affect
the validity of the proceedings for the mandatory conversion of Series I
Preferred Stock.

C.    Fractional Shares.    No fractional shares or scrip representing fractions
of shares of Common Stock shall be issued upon conversion of the Series I
Preferred Stock. In lieu of any fractional interest in a share of Common Stock
which would otherwise be deliverable upon the conversion of any shares of
Series I Preferred Stock, the Corporation shall pay to the holder of such shares
an amount in cash (computed to the nearest cent) equal to the closing price of
the Common Stock (as reported on the national exchange or quotation system on
which the Common Stock is then traded or, if the Common Stock is not then traded
on such an exchange or system, as determined in good faith by the Board of
Directors of the Corporation) on the Business Day next preceding the day of
conversion, multiplied by the fractional interest that otherwise would have been
deliverable upon conversion of such shares.

D.    Adjustments to Conversion Rate.    In the event that the Corporation sells
Common Stock at a price below the fair market value of such Common Stock or
issues options to purchase Common Stock at a price below the fair market value
of the Common Stock on the date the option is granted (as determined by the
Corporation's Board of Directors or any special committee of independent
directors thereof), the Conversion Rate shall be adjusted to equal the product
obtained by multiplying the Conversion Rate in effect immediately prior to such
sale (or issuance) by the quotient obtained by dividing (i) the fair market
value of a share of Common Stock at the time of such sale (or issuance) by
(ii) the per share price at which such Common Stock was sold (or in the case of
an option, the lowest price at which such option may be exercised).

In the event of any split, distribution, recapitalization or combination of the
Common Stock, or other similar event, then the Conversion Rate shall be adjusted
so that the holder of a share of Series I Preferred Stock will receive upon
surrendering such share for conversion the aggregate percentage of the
outstanding shares of Common Stock that such holder would have received if the
share had been submitted for conversion immediately prior to such split,
distribution, recapitalization, combination, or other similar event.

If the Corporation shall be party to any merger, consolidation, share exchange,
separation, reorganization or liquidation of the Corporation, or other similar
event (collectively, an "Event"), as a result of which Common Stock of the
Corporation shall be changed into the same or a different percentage of the same
or another type of Common Stock or securities of the Corporation or another
entity, then the Conversion Rate shall be adjusted so that a holder submitting
shares of Series I Preferred Stock for conversion after such Event shall receive
the aggregate percentage and type of Common Stock or securities of the
Corporation or another entity that such holder would have received if the share
had been submitted for conversion immediately prior to such Event.

E.    No Impairment.    The Corporation will not through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid the observance or performance of
any of the terms to be observed or performed hereunder by the Corporation but
will at all times in good faith assist in the carrying out of all the provisions
of this Section IV and in the taking of all such action as may be necessary or
appropriate in order to protect the conversion rights of the holders of shares
of Series I Preferred Stock against impairment. Without limiting the generality
of the foregoing, the Corporation (i) will take all such action as may be
necessary or appropriate in order that the Corporation may validly and legally
issue fully paid nonassessable shares of Common Stock on the conversion of the
Series I Preferred

A-6

--------------------------------------------------------------------------------




Stock, and (ii) will not take any action which results in any adjustment of the
Conversion Rate if the total number of shares of Common Stock issuable after the
action upon the conversion of all of the shares of Series I Preferred Stock will
exceed the total number of shares of Common Stock then authorized by the
Certificate of Incorporation and available for the purpose of issue upon such
conversion.

F.    Certificate as to Adjustments.    Whenever there shall be an adjustment to
the Conversion Rate pursuant to Section IV (D), the Corporation shall forthwith
notify the holders of Series I Preferred Stock of such adjustment, setting forth
in reasonable detail the event requiring the adjustment and the method by which
such adjustment was calculated. The Corporation shall, as promptly as
practicable following its receipt of the written request of any holder of shares
of Series I Preferred Stock, furnish or cause to be furnished to such holder a
like notice.

G.    Notices of Record Date.    In the event of any taking by the Corporation
of a record of the holders of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend (other
than a cash dividend which is the same as cash dividends paid in previous
quarters) or other distribution, or any right to subscribe for, purchase or
otherwise acquire any shares of stock of any class or any other securities or
property, or to receive any other right, the Corporation shall mail to each
holder of Series I Preferred Stock at least ten days prior to the date specified
therein, a notice specifying the date on which any such record is to be taken
for the purpose of such dividend or distribution.

V.    Events of Default and Right to Elect Directors.    If the Corporation is
in material breach of any of its obligations under this Certificate of
Designation, and the Corporation has not cured such breach within 30 days (ten
days in the case of any payment default) of receipt of written notice thereof
(an "Event of Default"), then the holders of the Series I Preferred Stock shall
have the right, voting together as a single class, to elect the smallest number
of directors constituting a majority of the authorized number of directors of
the Corporation, and the holders of the Common Stock shall have the right to
elect the remaining members of the Board of Directors. Such special voting
rights shall terminate when all Events of Default have been cured. At any time
after the right to elect directors is vested in Series I Preferred Stock, and at
any time after such special voting rights terminate, the holders of 5% or more
of the outstanding Series I Preferred Stock, as a single class, or the holders
of 5% or more of the outstanding Common Stock, as the case may be, shall have a
right to call a special meeting of shareholders for the election of directors.
Such right shall be exercisable by delivering a written request for a special
meeting to the Corporation at its principal executive office or to any senior
officer of the Corporation. Within ten days after delivery of such written
request, the Board of Directors shall call a special meeting of shareholders for
the election of directors, to be held on not less than 30 days after receipt of
the written request for a special meeting. If the notice is not given within
20 days after receipt of the request, the shareholders requesting the meeting
may also call such meeting and for such purpose shall have access to the stock
books and records of the Corporation. Upon the election of directors by the
holders of the Series I Preferred Stock at a special meeting or by written
consent, the terms of office of all persons who were directors immediately prior
thereto shall terminate, and the directors elected by the Series I Preferred
Stock shall constitute the directors of the Corporation until the next annual
meeting or until a subsequent meeting of holders of Common Stock held after
termination of the special voting rights of the Series I Preferred Stock. Upon
the election of directors by the holders of the Common Stock at a special
meeting held after termination of the special voting rights of the Series I
Preferred Stock or by written consent made after such termination, the terms of
office of all persons who were directors immediately prior thereto shall
terminate, and the directors elected by the holders of Common Stock at the
special meeting by the holders of the Common Stock shall constitute the
directors of the Corporation until the next annual meeting.

A-7

--------------------------------------------------------------------------------

VI.    Miscellaneous. This Certificate of Designation shall also be governed by
the following:

A.    Amendment and Waiver.    This Certificate of Designation may be amended or
otherwise altered in accordance with applicable law and Section III. No
amendment, modification or waiver of any provision hereof shall extend to or
affect any obligation not expressly amended, modified or waived or impair any
right consequent thereon. No course of dealing, and no failure to exercise or
delay in exercising any right, remedy, power or privilege hereunder, shall
operate as a waiver, amendment or modification of any provision of this
Certificate of Designation.

B.    Reacquired Shares.    Any shares of Series I Preferred Stock purchased or
otherwise acquired by the Corporation in any manner whatsoever shall be retired
and cancelled promptly after the acquisition thereof. All such shares shall,
upon their cancellation, become authorized but unissued shares of Preferred
Stock of the Corporation, undesignated as to series.

C.    Registration.    The Corporation shall keep at its principal executive
office (or such other place as the Corporation reasonably designates) a register
for the registration of Series I Preferred Stock. Upon the surrender of any
certificate designated as Series I Preferred Stock at such place, the
Corporation shall, at the request of the registered holder of such certificate,
execute and deliver a new certificate or certificates in exchange therefor
representing in the aggregate (i) if prior to the conversion thereof, the number
of shares of Series I Preferred Stock represented by the surrendered certificate
(and the Corporation forthwith shall cancel such surrendered certificate), and
(ii) if on or after the conversion thereof, the number of shares of Common Stock
into which the shares of Series I Preferred Stock represented by such
certificate have been converted, in each case subject to the requirements of
applicable securities laws and any other applicable restrictions. Each such new
certificate shall be registered in such name as shall be requested by the holder
of the surrendered certificate.

D.    Replacement.    Upon receipt of evidence reasonably satisfactory to the
Corporation (an affidavit and indemnity of the registered holder, including a
bond if so requested by the Corporation, shall be satisfactory) of the ownership
and the loss, theft, destruction or mutilation of any certificate evidencing one
or more shares of Common Stock, Series I Preferred Stock and, in the case of
loss, theft or destruction, upon receipt of indemnity reasonably satisfactory to
the Corporation (provided that if the registered holder is a financial
institution, its own agreement of indemnity shall be satisfactory), or, in the
case of mutilation, upon surrender of such certificate, the Corporation shall
(at its expense) execute and deliver in lieu of such certificate (i) if prior to
the conversion thereof, a new certificate of like kind representing the number
of shares of Series I Preferred Stock represented by such lost, stolen,
destroyed or mutilated certificate and dated the date of such lost, stolen,
destroyed or mutilated certificate and (ii) if on or after the conversion
thereof, a new certificate representing the number of shares of Common Stock
represented by such lost, stolen or destroyed certificate and dated as of the
applicable conversion date.

E.    Definitions.    The following terms shall have the following meanings,
which meanings shall be equally applicable to the singular and plural forms of
such terms:

"Affiliate" of a Person means a Person that directly or indirectly controls, or
is controlled by, or is under common control with such Person. The term
"control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

"Business Day" means any day which is not a Saturday or a Sunday or a public
holiday or a day on which banks are required or permitted to close under the
laws of the State of California.

"Common Stock" means the Common Stock of the Corporation, par value $0.001 per
share.

A-8

--------------------------------------------------------------------------------




"Conversion Rate" shall have the meaning set forth in Section IV.A.(i).

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and any
similar or successor federal statute, and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder, all as the same shall
be in effect at any applicable time.

"Kayne Holders" means Fred Kayne, Richard Kayne and their respective affiliates
and successors.

"Majority Holders" means Holders that hold not less than (sixty-six and
sixty-seven one hundredths percent (66.67%) of the outstanding shares of
Series I Preferred Stock.

"Person" shall include an individual, a corporation, a limited liability
company, an association, a partnership, a limited liability partnership, a trust
or estate, a government or any agency or political subdivision thereof, or any
other entity.

"Preferred Stock Issuance Date" means the date on which the Corporation first
issues any shares of Series I Preferred Stock.

F.    Preemptive Rights.    The Series I Preferred Stock is not entitled to any
preemptive or subscription rights in respect of any securities of the
Corporation.

VII.    Notices.    All notices provided hereunder shall be in writing and shall
be delivered by courier, messenger, registered or certified mail, return receipt
requested, postage prepaid or by facsimile, receipt confirmed by sender and will
be deemed to have been given when so mailed (or receipt confirmed in the case of
a facsimile) (i) to the Corporation, at its principal executive office and
(ii) to the holder of Series I Preferred Stock, at such holder's address as it
appears in the stock records of the Corporation (unless otherwise indicated by
any such holder in notice to the Corporation conforming with this Section VII).

VIII.    Common Stock Reserved.    The Corporation shall at all times reserve
and keep available out of its authorized but unissued Common Stock such number
of shares of Common Stock as shall from time to time be sufficient to effect
conversion of the Series I Preferred Stock.

        IN WITNESS WHEREOF, this Certificate of Designation is executed on
behalf of the Corporation by its duly authorized officers.

Date: April     , 2003    

--------------------------------------------------------------------------------

Jerry R. Welch
President and Chief Executive Officer

Date: April     , 2003    

--------------------------------------------------------------------------------

Raymond P. Springer
Secretary and Chief Financial Officer

A-9

--------------------------------------------------------------------------------



EXHIBIT B
(face of security)

Number   Shares


FAO, INC., a Delaware Corporation

Series I Convertible Preferred Stock


Authorized: 50,000 shares of Series I Convertible Preferred Stock

        THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER
ANY STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED
OR HYPOTHECATED UNLESS THE PROPOSED TRANSACTION DOES NOT REQUIRE REGISTRATION OR
QUALIFICATION UNDER FEDERAL OR STATE SECURITIES LAWS, OR UNLESS THE PROPOSED
TRANSACTION IS REGISTERED OR QUALIFIED AS REQUIRED.

        THE SECURITIES, AND THE COMMON STOCK ISSUABLE UPON CONVERSION THEREOF,
ARE SUBJECT TO THE PROVISIONS OF A SHAREHOLDERS AGREEMENT AMONG THE ISSUER AND
THE ORIGINAL PURCHASERS OF THE SECURITIES.

       


        This Certifies that                                          
                                                         is the holder of
                     shares of the Capital Stock transferable only on the books
of the Corporation by the holder hereof in person or by attorney for such holder
upon surrender of this Certificate properly endorsed.

        In Witness Whereof, the said Corporation has caused this Certificate to
be signed by its duly authorized officers and its Corporate Seal to be hereunto
affixed

        This              day of                                      A.D. 2003

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Secretary   President

B-1

--------------------------------------------------------------------------------

(reverse of security)

FOR VALUE RECEIVED                                                   HEREBY
SELL, ASSIGN AND
TRANSFER UNTO:


                                         
                                          
                                          
                                                


(Insert Social Security or other
identifying number of assignee)

                                                                          SHARES
REPRESENTED BY THE WITHIN
CERTIFICATE AND DO HEREBY IRREVOCABLY CONSTITUTE AND APPOINT
                                         
                                                                                
ATTORNEY TO
TRANSFER THE SAID SHARES ON THE SHARE REGISTER OF THE WITHIN NAMED
CORPORATION, WITH FULL POWER OF SUBSTITUTION IN THE PREMISES.


DATED                                                                    ,
20        

IN PRESENCE OF                                                          

                                        
                                               

Notice: The signature on this Assignment must correspond with the name as
written upon the face of the Certificate in every particular without alteration
or enlargement or any change whatever.


Conversion Notice


To convert all of the shares represented by this Certificate check the box: o

To convert only a part of the shares represented by this Certificate state the
number of shares to be converted:                                          
                                              

The undersigned hereby irrevocably elects to convert the number of shares
indicated above of the Series I Convertible Preferred Stock represented by this
Certificate into shares of the Common Stock of the Corporation (as such shares
may be constituted on the conversion date) in accordance with the provisions of
the Certificate of Incorporation of the Corporation, and amendments thereto, and
directs that the shares deliverable upon the conversion be registered in the
names(s) of the undersigned and delivered together with a check as to payment
for any fractional shares and a certificate representing any shares of Series I
Convertible Preferred Stock not converted to the undersigned unless a different
name(s) has been indicated in the assignment form on this Certificate or in an
assignment on any other permitted form which accompanies this Conversion Notice.

Dated:                                       , 20          
                                                 
Fill in for the Registration of Shares
 
                                                      (Signatures)
                                                 
Name   Notice: The signature on this Conversion Notice must correspond with the
name as written upon the face of the Certificate in every particular without
alteration or enlargement or any change whatever.
                                                 
Address (including Zip)    

B-2

--------------------------------------------------------------------------------




EXHIBIT C



REGISTRATION RIGHTS AGREEMENT


        THIS REGISTRATION RIGHTS AGREEMENT (the "Agreement") is made as of
April     , 2003 between FAO, Inc., a Delaware corporation (the "Company"), and
the undersigned and those who may purchase the Securities (as defined) in the
future (each individually a "Purchaser," and collectively the "Purchasers").

        WHEREAS, the Company and certain of the Purchasers have entered into a
Securities Purchase Agreement dated as of the date hereof (the "Purchase
Agreement"); and

        WHEREAS, pursuant to the Purchase Agreement, the Company and such
Purchasers desire to enter into this Agreement to provide such Purchasers with
certain registration rights and to address related matters;

        NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements set forth herein, the parties agree as follows:

1.Registration Rights.

1.1Demand Registration Rights.

(a)Subject to the provisions of this Section 1.1, at any time after the date
hereof, Purchasers holding (i) shares of the Company's Common Stock, $.001 par
value (the "Common Stock") issued or issuable upon the conversion of at least
$5 million in aggregate liquidation preference of Series I Convertible Preferred
Stock (the "Series I Preferred Stock") issued by the Company to certain of the
Purchasers pursuant to the Purchase Agreement (the number of such shares being
the "Registration Threshold Number"), or (ii) the Registration Threshold Number
of shares of Common Stock which holders had the benefit of registration rights
prior to the Company's January 13, 2003 bankruptcy filing and which shares of
Common Stock cannot be resold pursuant to Rule 144(k) promulgated under the
Securities Exchange Act of 1934 (the "Prior Registrable Common Stock," and
collectively with the Series I Preferred Stock, the "Securities"), may request
registration for sale under the Securities Act of 1933, as amended (the "Act"),
of all or part of the Securities. Within ten days after receipt of such demand
notice, the Company shall notify the other holders of Securities that a demand
registration request has been made. Within 15 days after such notification is
sent by the Company, any holder of Securities (a "Joining Holder") may request
participation in the registration demanded. After such fifteenth day, the
Company shall, as expeditiously as practicable, notify the other holders of the
Securities that such registration has been requested and use its best efforts
(i) to file with the Securities and Exchange Commission (the "SEC") under the
Act, a registration statement on the appropriate form (using Form S-3 or other
"short form," if available) covering all the shares of Common Stock specified in
the demand request and any request made by a Joining Holder and (ii) to cause
such registration statement to be declared effective. The Company shall use its
best efforts to cause each offering pursuant to this Section 1.1 to be managed,
on a firm commitment basis, by a recognized regional or national underwriter. If
the managing underwriter advises the Company or any holder electing to
participate in the demand registration offering, as the case may be, in writing
that in their opinion the amount of common stock requested to be included in
such registration exceeds the amount which can be sold effectively in such
offering, the common stock to be included shall be reduced pro rata among the
electing holders based on the number of shares of common stock each requested to
have included. The Company shall not be required to comply with more than two
(2) requests by Purchasers for demand registration pursuant to this
Section 1.1(a). The Company shall not be required to keep any such

C-1

--------------------------------------------------------------------------------

registration statement effective in excess of 60 days after it is declared
effective by the SEC or after completion of the distribution of the Common Stock
so registered, whichever is earlier. The Company shall not be required to effect
a demand registration under the Act pursuant to Section 1.1(a) above if (i) the
Company receives such request for registration within 120 days preceding the
anticipated effective date of a proposed underwritten public offering of
securities of the Company approved by the Company's Board of Directors prior to
the Company's receipt of such request; (ii) within 180 days prior to any such
request for registration, a registration of securities of the Company has been
effected in which Purchasers had the right to participate pursuant to
Section 1.2 hereof; or (iii) the Board of Directors of the Company reasonably
determines in good faith that effecting such a demand registration at such time
would have a material adverse effect upon a proposed sale of all (or
substantially all) the assets of the Company, or a merger, reorganization,
recapitalization, or similar transaction materially affecting the capital
structure or equity ownership of the Company; provided, however, that the
Company may only delay a demand registration pursuant to this
Section 1.1(a)(iii) for a period not exceeding 90 days (or until such earlier
time as such transaction is consummated or no longer proposed). The Company
shall promptly notify Purchasers in writing of any decision not to effect any
such request for registration pursuant to this Section 1.1(a), which notice
shall set forth in reasonable detail the reason for such decision and shall
include an undertaking by the Company promptly to notify Purchasers as soon as a
demand registration may be effected.

(b)Purchasers may withdraw a request for demand registration at any time before
a registration statement is declared effective, in which event the Company shall
withdraw such registration statement. If the Company withdraws a registration
statement under this Section 1.1(b) in respect of a registration for which the
Company would otherwise be required to pay expenses under Section 1.4 hereof,
Purchasers shall be liable to the Company for all expenses of such registration
specified in Section 1.4 hereof in proportion to the number of shares each of
the Purchasers shall have requested to be registered, and Purchasers shall not
be deemed to have requested a demand registration for purposes of Section 1.1(a)
hereof.



1.2Piggyback Registration Rights.

(a)If at any time or times after the date hereof, the Company proposes to make a
registered public offering of any of its securities under the Act, whether to be
sold by it or by one or more third parties (including an offering pursuant to a
demand registration under Section 1.1(a) hereof but excluding an offering
registered on Form S-8, Form S-4, or comparable forms), the Company shall, not
less than 45 days prior to the proposed filing date of the registration form,
give written notice of the proposed registration to Purchasers, and at the
written requests of Purchasers delivered to the Company within 20 days after the
receipt of such notice, shall include in such registration and offering, and in
any underwriting of such offering, all shares of Common Stock that may have been
designated in Purchasers' requests.

(b)If a registration in which Purchasers have the right to participate pursuant
to this Section 1.2 is an underwritten offering for the account of the Company
or for the account of a security holder (other than Purchasers) pursuant to the
exercise of a demand registration right, and the managing underwriters advise
the Company or such security holder, as the case may be, in writing that in
their opinion the number of securities requested to be included in such
registration, together with the securities being offered by the Company or such
security holder, as the case may be, exceeds the number which can be effectively
sold in such offering, the Company shall include in such registration (i) first,
the securities of the Company or such security holder proposed to be sold, and
(ii) second, to the extent possible, the Common Stock proposed to be sold by
each of the Purchasers and any other selling shareholders, in

C-2

--------------------------------------------------------------------------------

proportion to the number of shares of Common Stock with respect to which they
have requested registration.

1.3Registration Procedures. The Company shall have no obligation to file a
registration statement pursuant to Section 1.1 hereof, or to include shares of
Common Stock owned by or issuable to any Purchaser in a registration statement
pursuant to Section 1.2 hereof, unless and until such Purchaser shall have
furnished the Company with all information and statements about or pertaining to
such Purchaser in such reasonable detail and on such timely basis as is
reasonably required by the Company in connection with the preparation of the
registration statement. Whenever Purchasers have requested that any shares of
Common Stock be registered pursuant to Section 1.1 or 1.2 hereof, the Company
shall, as expeditiously as reasonably possible:

(a)prepare and file with the SEC a registration statement with respect to such
shares and use its best efforts to cause such registration statement to become
effective as soon as reasonably practicable thereafter (provided that before
filing a registration statement or prospectus or any amendments or supplements
thereto, the Company shall furnish counsel for the Purchasers with copies of all
such documents proposed to be filed);

(b)prepare and file with the SEC such amendments and supplements to such
registration statement and prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period of not less
than nine months (or two years, if the provisions of Rule 415 under the Act are
available with respect thereto) or until the Purchasers have completed the
distribution described in such registration statement, whichever occurs first;

(c)furnish to the Purchasers such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus), and such
other document as the Purchasers may reasonably request;

(d)use its best efforts to register or qualify such shares under such other
securities or blue sky laws of such jurisdictions as the Purchasers request (and
to maintain such registrations and qualifications effective for a period of nine
months or until the Purchasers have completed the distribution of such shares,
whichever occurs first), and to do any and all other acts and things which may
be necessary or advisable to enable the Purchasers to consummate the disposition
in such jurisdictions of such shares; provided that the Company will not be
required to (i) qualify generally to do business in any jurisdiction where it
would not be required but for this Section 1.3(d), (ii) subject itself to
taxation in any such jurisdiction, or (iii) file any general consent to service
of process in any such jurisdiction;

(e)notify the Purchasers, at any time during which a prospectus relating thereto
is required to be delivered under the Act within the period that the Company is
required to keep a registration statement effective, of the happening of any
event as a result of which the prospectus included in such registration
statement contains an untrue statement of a material fact or omits any fact
necessary to make the statements therein not misleading, and prepare a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such shares, such prospectus will not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading;

(f)use its best efforts to cause all such shares to be listed on securities
exchanges or interdealer quotation systems (including Nasdaq National Market),
if any, on which similar securities issued by the Company are then listed;

(g)enter into such customary agreements (including an underwriting agreement in
customary form) and take all such other actions as the Purchasers reasonably
request (and subject to the

C-3

--------------------------------------------------------------------------------

Purchasers' reasonable approval) in order to expedite or facilitate the
disposition of such shares; and

(h)make reasonably available for inspection by the Purchasers, by any
underwriter participating in any distribution pursuant to such registration
statement, and by any attorney, accountant or other agent retained by the
Purchasers or by any such underwriter, all relevant financial and other records,
pertinent corporate documents, and properties (other than confidential
intellectual property) of the Company; provided, however, that any information
that is designated in writing by the Company, in good faith, as confidential at
the time of delivery of such information shall be kept confidential by the
Purchasers or any such underwriter, attorney, accountant or agent, unless such
disclosure is made in connection with a court proceeding or required by law, or
such information becomes available to the public generally or through a third
party without an accompanying obligation of confidentiality.



1.4Registration Expenses.

        The Company will pay all Registration Expenses of all registrations
under this Agreement, provided, however, that if a registration under
Section 1.1 is withdrawn at the request of the Purchasers (other than as a
result of information concerning the business or financial condition of the
Company that is made known to the Purchasers after the date on which such
registration was requested) and if the requesting the Purchasers elect not to
have such registration counted as a registration requested under Section 1.1,
the Purchasers shall pay the Registration Expenses of such registration. For
purposes of this Section, the term "Registration Expenses" means all expenses
incurred by the Company in complying with this Section, including, without
limitation, all registration and filing fees (other than National Association of
Securities Dealers, Inc. filing fees pursuant to an underwritten offering),
exchange listing fees, printing expenses, fees, and expenses of counsel for the
Company and the reasonable fees and expenses of one firm or counsel selected by
the Purchasers to represent them, state Blue Sky fees and expenses, and the
expense of any special audits incident to or required by any such registration,
but excluding underwriting discounts and selling commissions.

1.5Indemnity.

(a)In the event that any shares of Common Stock owned by the Purchasers are sold
by means of a registration statement pursuant to Section 1.1 or 1.2 hereof, the
Company agrees to indemnify and hold harmless such Purchasers, each of their
partners and their officers and directors, and each person, if any, who controls
such Purchasers within the meaning of the Act (each such Purchaser, its partners
and their officers and directors, and any such other persons individually an
"Indemnified Person" and collectively "Indemnified Persons") from and against
all demands, claims, actions or causes of action, assessments, losses, damages,
liabilities, costs, and expenses, including, without limitation, interest,
penalties, and reasonable attorneys' fees and disbursements, asserted against,
resulting to, imposed upon or incurred by such Indemnified Person, directly or
indirectly (in this Section 1.5 in the singular a "claim" and in the plural
"claims"), based upon, arising out of or resulting from any untrue statement of
a material fact contained in the registration statement or any omission to state
therein a material fact necessary to make the statements made therein, in the
light of the circumstances under which they were made, not misleading, except
insofar as such claim is based upon, arises out of or results from information
furnished to the Company in writing by such Purchaser for use in connection with
the registration statement.

(b)Each Purchaser agrees to indemnify and hold harmless the Company, its
officers and directors, and each person, if any, who controls the Company within
the meaning of the Act (each of the Company, its officers and directors, and any
such other persons individually as an "Indemnified Person" and collectively
"Indemnified Persons") from and against all claims based upon, arising out of or
resulting from any untrue statement of a material fact contained

C-4

--------------------------------------------------------------------------------

in the registration statement or any omission to state therein a material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading, to the extent that
such claim is based upon, arises out of or results from information furnished to
the Company in writing by such Purchaser for use in connection with the
registration statement.

(c)The indemnification set forth herein shall be in addition to any liability
the Company or a Purchaser may otherwise have to the Indemnified Persons.
Promptly after actually receiving definitive notice of any claim in respect of
which an Indemnified Person may seek indemnification under this Section 1.5,
such Indemnified Person shall submit written notice thereof to either the
Company or a Purchaser, as the case may be (an "Indemnifying Person"). The
failure of the Indemnified Person so to notify the Indemnifying Person of any
such claim shall not relieve the Indemnifying Person from any liability it may
have hereunder except to the extent that (a) such liability was caused or
materially increased by such failure, or (b) the ability of the Indemnifying
Person to reduce such liability was materially adversely affected by such
failure. In addition, the failure of the Indemnified Person so to notify the
Indemnifying Person of any such claim shall not relieve the Indemnifying Person
from any liability it may have otherwise than hereunder. The Indemnifying Person
shall have the right to undertake, by counsel or representatives of its own
choosing, the defense, compromise or settlement (without admitting liability of
the Indemnified Person) of any such claim asserted, such defense, compromise or
settlement to be undertaken at the expense and risk of the Indemnifying Person,
and the Indemnified Person shall have the right to engage separate counsel, at
such Indemnified Person's own expense, whom counsel for the Indemnifying Person
shall keep informed and consult with in a reasonable manner. In the event the
Indemnifying Person shall elect not to undertake such defense by its own
representatives, the Indemnifying Person shall give prompt written notice of
such election to the Indemnified Person, and the Indemnified Person may
undertake the defense, compromise or settlement (without admitting liability of
the Indemnified Person) thereof on behalf of and for the account and risk of the
Indemnifying Person by counsel or other representatives designated by the
Indemnified Person. Notwithstanding the foregoing, no Indemnifying Person shall
be obligated hereunder with respect to amounts paid in settlement of any claim
if such settlement is effected without the consent of such Indemnifying Person,
which consent shall not be unreasonably withheld.

(d)If for any reason the foregoing indemnity is unavailable to, or is
insufficient to hold harmless, an Indemnified Person, then the Indemnifying
Person shall contribute to the amount paid or payable by the Indemnified Person
as a result of such claims, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Person and the Indemnified Person as well as
any other relevant equitable considerations. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.



1.6Subsequent Registration Statements. The Company shall not cause or permit any
new registration statements (except registration statements on Form S-8, S-4, or
comparable forms) to become effective during the 90 days after the effective
date of a registration statement covering shares of Common Stock owned by the
Purchasers.

2.Miscellaneous.

        2.1  Additional Actions and Documents. Each of the parties hereto hereby
agrees to use its good faith best efforts to take or cause to be taken such
further actions, to execute, deliver and file or cause to be executed, delivered
and filed such further documents and instruments, and to obtain such

C-5

--------------------------------------------------------------------------------


consents, as may be necessary or as may be reasonably requested in order to
fully effectuate the purposes, terms and conditions of this Agreement.

        2.2  Assignment. Any Purchaser may assign its rights under this
Agreement to any assignee of the Securities (including any assignee of the
Common Stock issued upon conversion of the Series I Preferred Stock); provided
that no such assignment shall be effective unless and until the Company shall
have received written notice thereof from such Purchaser.

        2.3  Entire Agreement; Amendment. This Agreement, including the other
writings referred to herein or delivered pursuant hereto, constitutes the entire
agreement among the parties hereto with respect to the transactions contemplated
herein, and it supersedes all prior oral or written agreements, commitments or
understandings with respect to the matters provided for herein. No amendment,
modification or discharge of this Agreement shall be valid or binding unless set
forth in writing and duly executed by the party against whom enforcement of the
amendment, modification, or discharge is sought.

        2.4  Limitation on Benefits. It is the explicit intention of the parties
hereto that no person or entity other than the parties hereto (and their
respective successors and assigns) is or shall be entitled to bring any action
to enforce any provision of this Agreement against any of the parties hereto,
and the covenants, undertakings and agreements set forth in this Agreement shall
be solely for the benefit of, and shall be enforceable only by, the parties
hereto or their respective successors and assigns.

        2.5  Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

        2.6  Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of New York (without
regard to conflicts of laws principles).

        2.7  Notices. All notices, demands, requests, or other communications
which may be or are required to be given, served, or sent by any party to any
other party pursuant to this Agreement shall be in writing and shall be mailed
by first-class, registered or certified mail, return receipt requested, postage
prepaid, or transmitted by hand delivery, including delivery by courier,
telegram, telex, or facsimile transmission, addressed as follows:

(a)If to the Company:

FAO, Inc.
2520 Renaissance Boulevard
King of Prussia, PA 19406
Attention: President
Facsimile: (610) 278-7804

with a copy (which shall not constitute notice) to:

Fulbright & Jaworski L.L.P.
865 S. Figueroa, 29th Floor
Los Angeles, CA 90017
Attention: Victor Hsu, Esq.
Facsimile: (213) 680-4518

(b)If to a Purchaser, to the address set forth in the Securities Purchase
Agreement for such Purchaser.

        Each party may designate by notice in writing a new address to which any
notice, demand, request or communication may thereafter be so given, served or
sent. Each notice, demand, request, or communication which shall be mailed,
delivered or transmitted in the manner described above shall be

C-6

--------------------------------------------------------------------------------


deemed sufficiently given, served, sent and received for all purposes at such
time as it is delivered to the addressee (with the return receipt, the delivery
receipt, the affidavit of messenger or (with respect to a telex) the answer back
being deemed conclusive (but not exclusive) evidence of such delivery) or at
such time as delivery is refused by the addressee upon presentation.

        2.8  Headings. Section headings contained in this Agreement are inserted
for convenience of reference only, shall not be deemed to be a part of this
Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

        2.9  Execution in Counterparts. To facilitate execution, this Agreement
may be executed in as many counterparts as may be required; and it shall not be
necessary that the signatures of each party appear on each counterpart; but it
shall be sufficient that the signature of each party appear on one or more of
the counterparts. All counterparts shall collectively constitute a single
agreement. It shall not be necessary in making proof of this Agreement to
produce or account for more than a number of counterparts containing the
respective signatures of all of the parties hereto.

        IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement
to be duly executed on its behalf as of the date first above written.

    FAO, INC.
 
 
By:
       

--------------------------------------------------------------------------------

Jerry R. Welch
President and Chief Executive Officer

C-7

--------------------------------------------------------------------------------




EXHIBIT D



FORM OF SHAREHOLDERS AGREEMENT
TAG-ALONG RIGHTS AND DRAG-ALONG RIGHTS


        This SHAREHOLDERS AGREEMENT, dated as of April     , 2003 (this
"Agreement"), among the holders (the "Holders") who have purchased the Series I
Convertible Preferred Stock (the "Convertible Preferred Stock") of FAO, Inc.
(the "Company") and the Company.

RECITALS:

        The Holders and the Company have entered into a Securities Purchase
Agreement, dated as of April    , 2003 (the "Purchase Agreement"), pursuant to
which, among other things, the Holders agreed to purchase the Preferred Stock.

        The Convertible Preferred Stock is convertible into shares (such shares
as issued or issuable on conversion of the Convertible Preferred Stock, until
registration of such shares, the "Conversion Shares") of common stock, with a
par value of $0.001 per share, of the Company (the "Common Stock").

        As a condition to the Closing under the Purchase Agreement, the parties
hereto have agreed to enter into this Agreement.

        In consideration of the foregoing and the mutual agreements and
covenants hereinafter set forth, the parties hereto hereby agree as follows:

        1.    Tag-Along Rights.    If any Holder proposes to sell or transfer
("Tag-Along Transfer") a number of Conversion Shares equal to or greater than
the number of Conversion Shares that would be received upon conversion of 2,000
shares of Convertible Preferred Stock (which amount shall be adjusted to account
for any dividends on, subdivisions of, or combinations of, Common Stock) held by
such Holder to a Person who is not an Affiliate of such Holder ("Third Party"),
in a single transaction or a series of related transactions, then, at least
fifteen (15) days prior to any such Tag-Along Transfer, such Holder shall
provide to all other Holders a notice (a "Tag-Along Notice") delivered to such
Holders at their address set forth in the Purchase Agreement, explaining the
terms and conditions of such Tag-Along Transfer (including the consideration to
be paid) and identifying the name and address of the Third Party. If such notice
is sent, then, upon the written request ("Tag-Along Request") of any such Holder
(a "Requesting Holder") made within ten (10) days after the day the Tag-Along
Notice is received by such Holder, the Holder proposing to make the Tag-Along
Transfer shall cause the Third Party to purchase from each Requesting Holder a
number of Conversion Shares equal to the product of (A) the quotient of (1) the
total number of Conversion Shares to be Tag-Along Transferred divided by (2) the
total number of Conversion Shares held by the Holder proposing the Tag-Along
Transfer and all Requesting Holders, multiplied by (B) the total number of
Conversion Shares the Requesting Holder has requested to have transferred. Such
purchase shall be made on the same date and at the same price and on terms and
conditions at least as favorable to Requesting Holders as the terms and
conditions contained in the Tag-Along Notice delivered in connection with such
proposed transaction. To the extent a Holder does not receive a Tag-Along
Request with respect to Conversion Shares for which such Holder has provided a
Tag-Along Notice within the time period noted above, the Holder providing the
Tag-Along Notice may sell the shares proposed to be Tag-Along Transferred as set
forth in the Tag-Along Transfer Notice.

        Each Requesting Holder shall effect its participation in a Tag-Along
Transfer by promptly delivering to the Holder who proposed the Tag-Along
Transfer (the "Proposing Holder"), for transfer to the Third-Party one or more
certificates, properly endorsed for transfer, which

D-1

--------------------------------------------------------------------------------




represent the Conversion Shares the Requesting Holder has requested be
transferred. Upon consummation of the Tag-Along Transfer, the Proposing Holder
shall remit or arrange for direct transfer to the Requesting Holder that portion
of the sale proceeds to which the Requesting Holder is entitled by reason of its
participation in the Tag-Along Transfer.

        Notwithstanding the foregoing, Requesting Holders shall have no rights
under this Section 1 with respect to any Tag-Along Transfer by a Holder to the
extent such Tag-Along Transfer is (i) in the form of a distribution to
withdrawing partners from such Holder or otherwise among Affiliates of such
Holder; (ii) in connection with a call written against the stock held by any
Holder or a put right written with respect to stock held by a Holder, the rights
under this Section 1 shall not arise until exercise of such put or call;
(iii) any bona fide gift, or (iv) a transfer to the Proposing Holder's
ancestors, descendants or spouse, or to trusts for the benefit of such persons
or the Proposing Holder.

        Any transferee of a Tag-Along Transfer shall take Conversion Shares free
of the rights and obligations of this Section. Any transferee under a transfer
not subject to this Section shall take pursuant to the immediately foregoing
paragraph shall take Conversion Shares subject to the rights and obligations of
this Section.

        2.    Drag-Along Rights.    In the event that the Company receives a
bona fide purchase offer from a non-affiliate of the Company (an "Offeror")
seeking to purchase the Company's outstanding equity, and (i) the Company's
Board of Directors and (ii) Holders of not less than 50% of the Conversion
Shares, consent to such purchase, all Holders of Conversion Shares shall sell
their Conversion Shares (as Preferred Stock if such Preferred Stock has not yet
been converted) to such offeror at the price so approved. At least twenty
(20) but not more than ninety (90) days prior to any transfer to an Offeror (a
"Drag-Along Transfer"), the Company shall provide to the Holders a notice (a
"Drag-Along Notice") delivered to the Holders at their address set forth in the
Purchase Agreement, explaining the terms and conditions of such Drag-Along
Transfer (including the consideration to be paid), identifying the name and
address of the Offeror and indicating the date that is fifteen (15) days after
the mailing of the Drag-Along Notice (the "Response Date"). If such Drag-Along
Notice is sent, then, on or before the Response Date, each Holder that consents
to the Drag-Along Transfer shall provide written notice of such consent (the
"Consent Notice") to the Company. Any Consent Notice may be revoked prior to the
Response Date by sending an additional writing explicitly revoking such Consent
Notice. If the Company receives unrevoked Consent Notices from the requisite
Holders on or before the Response Date or any extension thereof (not to exceed
thirty days), the Company shall promptly send a second notice to all Holders
informing the Holders that the requisite Holders delivered Consent Notices. If
requisite Holders deliver Consent Notices on or prior to the Response Date, the
purchase shall be deemed to have been made on the closing of the Drag-Along
Transfer without further action by the Company or any Holder.

        3.    Further Assurances.    The Holders shall cooperate fully with the
Company to enable the parties to fulfill their obligations and responsibilities
under, and obtain the benefits of, this Agreement. The Holders shall use all
reasonable efforts to take, or cause to be taken, all appropriate action, do or
cause to be done all things necessary, proper or advisable under applicable
laws, and execute and deliver such documents and other papers as may be required
or appropriate to carry out the provisions of this Agreement and to consummate,
perform and make effective the transactions (including any Drag-Along Transfer)
contemplated hereby.

        4.    Term.    This Agreement shall be effective as of the Effective
Time and shall terminate on the date the Holders no longer hold any Conversion
Shares (the "Term").

        5.    Amendments.    This Agreement may not be amended except in a
writing signed by, or on behalf of, all parties hereto.

D-2

--------------------------------------------------------------------------------




        6.    Notices.    All notices, consents, instructions and other
communications required or permitted under this Agreement (collectively,
"Notice") shall be effective only if given in writing and shall be considered to
have been duly given when (i) delivered by hand, (ii) sent by telecopier (with
receipt confirmed), provided that a copy is mailed (on the same date) by
certified or registered mail, return receipt requested, postage prepaid, or
(iii) received by the addressee, if sent by Express Mail, Federal Express or
other reputable express delivery service (receipt requested), or by first class
certified or registered mail, return receipt requested, postage prepaid. Notice
shall be sent in each case to the appropriate addresses or telecopier numbers
set forth below (or to such other addresses and telecopier numbers as a party
may from time to time designate as to itself by notice similarly given to the
other parties in accordance herewith, which shall not be deemed given until
received by the addressee). Notice shall be given:

to the Holders at their address set forth in the Purchase Agreement.

and to the Company at:

FAO, Inc.
2520 Renaissance Boulevard
King of Prussia, PA
Attention: Legal
Tel: (610) 278-7800
Fax: (610) 278-7804
Email: kroyer@faoinc.com

with required copy to (which, in and of itself, shall not constitute notice):

Fulbright & Jaworski L.L.P.
865 South Figueroa Street, 29th Floor
Los Angeles, CA 90017
Attention: Victor Hsu, Esq.
Tel: (213) 892-9200
Fax: (213) 680-4518
Email: vhsu@fulbright.com

        7.    Governing Law.    This Agreement will be governed by and construed
under the laws of the State of New York without regard to conflicts-of-laws
principles that would require the application of any other law.

        8.    Specific Performance.    The Holders agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that, in the event of a breach or threatened breach of this Agreement, the
Holders shall be entitled to specific performance, injunctive or other equitable
relief, in addition to any other remedy available at law or in equity, without
posting bond or other undertaking.

        9.    Non-Compliant Tag-Along Transfers.    The Holders agree that
Tag-Along Transfers attempted to be made in violation of this Agreement shall be
void. The Company agrees that it shall not (i) register Tag-Along Transfers of
Conversion Shares on its books nor issue new stock certificates in connection
with any such Tag-Along Transfer or (ii) remove or cause the removal of any
legend with respect to legended Conversion Shares proposed to be Tag-Along
Transferred, in each case, until it shall first have received a copy of a
Tag-Along Notice with respect to the securities proposed to be Tag-Along
Transferred and then only in accordance with such Tag-Along Notice and any
related Tag-Along Request received after the Tag-Along Notice and prior to such
action by the Company.

D-3

--------------------------------------------------------------------------------




        10.    Severability.    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be adjusted rather than voided, if possible, in order to achieve the intent of
the parties to this Agreement to the extent possible, without invalidating or
adjusting the remaining provisions hereof, and any such prohibition,
unenforceability or adjustment in any jurisdiction shall not invalidate, render
unenforceable or adjust such provision in any other jurisdiction.

        11.    Successors and Assigns; Assignment.    All covenants and
agreements in this Agreement contained by or on behalf of the parties hereto
shall bind and inure to the benefit of the respective successors and assigns of
the parties.

        12.    Descriptive Headings.    The descriptive headings of the several
sections and paragraphs of this Agreement are inserted for convenience only and
do not constitute a part of this Agreement.

        13.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.

        IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed, by their respective duly authorized officers, as of the date first
above written.

 
   



 


 


[Purchasers]

By

--------------------------------------------------------------------------------

Its:

FAO, INC.

By

--------------------------------------------------------------------------------

Its:

D-4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2



SECURITIES PURCHASE AGREEMENT
TABLE OF CONTENTS
FAO, INC. SECURITIES PURCHASE AGREEMENT
SCHEDULE I
Schedule 2.3
Capitalization
EXHIBIT A
CERTIFICATE OF DESIGNATION OF PREFERENCES OF SERIES I CONVERTIBLE PREFERRED
STOCK OF FAO, INC. (Pursuant to Section 151 of the Delaware General Corporation
Law)
EXHIBIT B
FAO, INC., a Delaware Corporation Series I Convertible Preferred Stock
Conversion Notice
EXHIBIT C
REGISTRATION RIGHTS AGREEMENT
EXHIBIT D
FORM OF SHAREHOLDERS AGREEMENT TAG-ALONG RIGHTS AND DRAG-ALONG RIGHTS
